[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

EXHIBIT 10.1(vi)

AGREEMENT REGARDING REGORAFENIB

between

BAYER HEALTHCARE LLC

and

ONYX PHARMACEUTICALS, INC.

Dated as of October 11, 2011



--------------------------------------------------------------------------------

AGREEMENT REGARDING REGORAFENIB

This AGREEMENT REGARDING REGORAFENIB (this “Agreement”) is entered into as of
this 11th day of October, 2011 (the “Effective Date”) between BAYER HEALTHCARE
LLC, a Delaware limited liability company (“Bayer”) and ONYX PHARMACEUTICALS,
INC., a Delaware corporation (“Onyx”). Bayer and Onyx are sometimes referred to
herein individually as a “Party” and collectively as the “Parties.”

RECITALS

WHEREAS, Bayer’s predecessor, Miles Inc., and Onyx entered into a Collaboration
Agreement dated April 22, 1994, as amended on April 4, 1996 and February 1, 1999
and as further amended by that certain U.S. Co-Promotion Agreement between the
Parties dated March 6, 2006 (the “2006 Co-Promotion Agreement”) and by the
Fourth Amendment to the Collaboration Agreement dated of even date herewith (the
“Fourth Amendment”) (collectively, as amended, the “Collaboration Agreement”);

WHEREAS, pursuant to the Collaboration Agreement, the Parties conducted a
collaborative research program and jointly developed a pharmaceutical product
now marketed under the trade name Nexavar®;

WHEREAS, Bayer is engaged in clinical development of a multikinase inhibitor
known as regorafenib, and in 2009 Onyx commenced litigation regarding rights in
regorafenib under the Collaboration Agreement (Onyx v. Bayer, Case No. C09-02145
EMC pending in U.S. District Court for the Northern District of California, the
“Litigation”); and

WHEREAS, the Parties have agreed to resolve the Litigation pursuant to a
Settlement Agreement of even date herewith, pursuant to which the Parties have
agreed, among other things, that (i) Onyx will agree that regorafenib is not a
Collaboration Compound under the Collaboration Agreement, and (ii) Bayer will
grant Onyx certain rights related to the development and promotion of
regorafenib, and pay Onyx royalties based on the sales of regorafenib together
with fees for co-promotion services, all as set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
Parties hereto agree as follows, with the intent to be legally bound:

AGREEMENT

ARTICLE 1

DEFINITIONS

Capitalized terms used in this Agreement (other than the headings of the
Sections or Articles) have the meanings set forth in this Article 1 or, if not
listed in this Article 1, the meanings as designated in the text of this
Agreement.

 

1

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

In addition, unless the context otherwise clearly requires, whenever used in
this Agreement: (i) the words “include”, “includes” or “including” shall be
construed as incorporating also the phrase “but not limited to” or “without
limitation” and shall mean including, without limiting the generality of any
description preceding such words; (ii) the word “day” or “year” or “quarter”
shall mean a calendar day or calendar year or calendar quarter, unless otherwise
specified; (iii) the words “hereof,” “herein,” “hereby” and derivative or
similar words refer to this Agreement (including any Exhibits); (iv) words of
any gender include the other gender; and (v) words using the singular or plural
number also include the plural or singular number, respectively.

1.1 “ACCME Standards” means the standards set forth by the Accreditation Council
for Continuing Medical Education relating to educating the medical community in
the United States.

1.2 “Act” means the United States Federal Food, Drug and Cosmetic Act, as it may
be amended from time to time.

1.3 “Affiliate” means, with respect to a Party, any entity that directly or
indirectly Owns, is Owned by, or is under common Ownership with such Party. As
used in this Section 1.3, “Owns” or “Ownership” means direct or indirect
possession of at least 50% of the outstanding voting securities of a corporation
or a comparable equity interest in any other type of entity, or, where the laws
of the jurisdiction in which such entity operates prohibits the ownership by a
Party of 50%, such ownership shall be at the maximum level of ownership allowed
by such jurisdiction.

1.4 “Agreement” has the meaning set forth in the Preamble and shall include all
appendices, exhibits and schedules referenced herein or attached hereto, and as
the same may be amended or supplemented from time to time hereafter pursuant to
the provisions hereof.

1.5 “Alliance Steering Committee” or “ASC” means that committee described and
set forth in the Fourth Amendment.

1.6 “Applicable Laws” means, with respect to a given country, the applicable
laws, rules and regulations that may be in effect from time to time in such
country and that relate to a Party’s activities under this Agreement, including
any rules, regulations, guidelines, or other requirements of the Governmental or
Regulatory Authorities of such country.

1.7 “Bayer” has the meaning set forth in the Preamble.

1.8 “Bayer Indemnified Party” has the meaning set forth in Section 8.1.1.

1.9 “Bayer Patents” means all Patents that are Controlled by Bayer or any of its
Affiliates at any time during the Term that claim the Compound or a Product or
the manufacture or use of the Compound or a Product.

1.10 “Breaching Party” has the meaning set forth in Section 6.2.

 

2

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

1.11 “Change of Control” means, with respect to a particular Party: (a) the sale
to one or more Third Parties of all or substantially all of such Party’s assets;
(b) a merger, reorganization or consolidation involving such Party and one or
more Third Parties in which the voting securities of such Party outstanding
immediately prior thereto cease to represent at least fifty percent (50%) of the
combined voting power of the surviving entity immediately after such merger,
reorganization or consolidation; or (c) the acquisition by one or more Third
Parties acting in concert or under common control of more than fifty percent
(50%) of the voting equity securities of such Party.

1.12 “CIA” means the Corporate Integrity Agreement between the Office of
Inspector General of the Department of Health and Human Services and Bayer
Corporation dated November 25, 2008.

1.13 “Claims” means any and all claims, suits, proceedings or causes of action
brought against a Party.

1.14 “CMC Information” means Information related to the chemistry, manufacturing
and controls of the Product for a particular Separate Indication, as specified
by the FDA or EMA.

1.15 “Code of Conduct” means the Healthcare Fraud and Abuse Code of Conduct of
Bayer.

1.16 “Collaboration Agreement” has the meaning set forth in the Recitals.

1.17 “Collaboration Compound” has the meaning set forth in the Collaboration
Agreement

1.18 “Collaboration Product” has the meaning set forth in the Collaboration
Agreement.

1.19 “Combination Product” means a product containing both a Product and one or
more other active ingredients in addition to such Product where the other active
ingredients have independent prophylactic or therapeutic effect when used to
treat the disease or indication for which the Combination Product is labeled,
where such Product and the other active ingredients are together in a physical
mixture or packaged and priced together as a single product.

1.20 “Commercially Reasonable Efforts” means the level of efforts and resources
(including the promptness with which such efforts and resources would be
applied) commonly used [ * ] with respect to a product of commercial potential [
* ] to the Product at a [ * ], taking into consideration its [ * ] and all other
relevant factors.

1.21 “[ * ] Product” means any [ * ] product having the [ * ] as the Product and
that is intended as a [ * ] for, and [ * ] for, the Product, [ * ].

1.22 “Compound” means the compound designated as regorafenib (also referred to
as BAY 73-4506), together with (i) [ * ] thereof or (ii) any other modification
which [ * ].

 

3

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

1.23 “Confidential Information” means, with respect to a Party, all Information
of such Party that is disclosed to the other Party under this Agreement, except
for that portion of such Information that the receiving Party can demonstrate:

(i) was already known to the receiving Party or its Affiliate, other than under
an obligation of confidentiality, at the time of disclosure by the other Party;

(ii) was generally available to the public or otherwise part of the public
domain at the time of its disclosure to the receiving Party;

(iii) became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
receiving Party in breach of this Agreement;

(iv) is subsequently disclosed to the receiving Party or its Affiliate by a
Third Party without obligations of confidentiality with respect thereto; or

(v) is independently discovered or developed by the receiving Party or its
Affiliate without the aid, application, or use of Confidential Information of
the disclosing Party.

1.24 “Control” means, with respect to any material, Information, or intellectual
property right, that a Party (a) owns such material, Information, or
intellectual property right, or (b) has a license or right to use such material,
Information, or intellectual property right, in each case with the ability to
grant to the other Party access, a right to use, a license, or a sublicense (as
applicable) to such material, Information, or intellectual property right on the
terms and conditions set forth herein, without violating the terms of any
agreement or other arrangement with any Third Party.

1.25 “Co-Promote” or “Co-Promotion” means the joint Promotion of the Product
through Bayer, Onyx and their respective sales forces under a single Product
trademark in the United States.

1.26 “Co-Promotion Effective Date” means the date of First Commercial Sale of
the first Product in the United States.

1.27 “Co-Promotion Expiration Date” has the meaning set forth in Section 2.8 of
Exhibit A.

1.28 “Co-Promotion Plan” has the meaning set forth in Section 2.2(a) of Exhibit
A.

1.29 “Co-Promotion Program” means, collectively, the Sales Program and the
Medical Affairs Program.

1.30 “Co-Promotion Term” has the meaning set forth in Section 2.8 of Exhibit A.

1.31 “Cost of Goods” means, with respect to a Compound or Product,

 

4

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(a) if such Compound or Product is manufactured by a Third Party manufacturer, [
* ]; and

(b) if such Compound or Product is manufactured by Bayer, [ * ]. For clarity,
such [ * ] cost shall be calculated (i) [ * ] and (ii) in accordance with
generally accepted accounting practices consistently applied by Bayer and based
upon all similar activities conducted by Bayer (i.e., not to disproportionately
allocate costs to manufacturing of Compounds or Products when compared to
similar costs for other manufacturing activities of Bayer). Costs that [ * ],
shall not be included in the determination of Cost of Goods.

For clarity, Cost of Goods does not include any margin or mark-up relating to
inter-company supply between Bayer and its Affiliates (or among such
Affiliates).

1.32 “CRM System” means a customer relationship management system utilized in
connection with the tracking of sales activity relating to the Product in the
United States.

1.33 “Detail” or “Detailing” has the meaning set forth in Exhibit A.

1.34 “Detail Fee” has the meaning set forth in Exhibit A.

1.35 “Detailing Plan” has the meaning set forth in Exhibit A.

1.36 “Dispute” has the meaning set forth in Article 11.

1.37 “Dollars” or “$”means United States Dollars.

1.38 “Drug Approval” means, with respect to a Product in a country or regulatory
jurisdiction, any and all approvals, licenses, registrations, or authorizations
of any Governmental or Regulatory Authority necessary to commercially market and
sell such Product in such country or jurisdiction, including any and all
marketing authorizations granted in the European Union, but excluding Price
Approval.

1.39 “Drug Approval Application” means an NDA, MAA or any corresponding foreign
application, including all additions, supplements, extensions and modifications
thereto.

1.40 “Effective Date” means the date specified in the Preamble above.

1.41 “EMA” means the European Medicines Agency and any successor agency thereto.

1.42 “European Union” or “EU” means the economic, scientific and political
organization of European member states, as its membership may be altered from
time to time, and any successor thereto, and which, as of the Effective Date,
consists of Austria, Belgium, Bulgaria, Cyprus, the Czech Republic, Denmark,
Estonia, Finland, France, Germany, Greece, Hungary, Ireland, Italy, Latvia,
Lithuania, Luxembourg, Malta, the Netherlands, Poland, Portugal, Romania,
Slovakia, Slovenia, Spain, Sweden, and the United Kingdom.

 

5

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

1.43 “Executive Committee” or “EC” means that committee described and set forth
in the Collaboration Agreement, which was originally organized as the JRDC under
the Collaboration Agreement and was renamed the Executive Committee.

1.44 “FDA” means the United States Food and Drug Administration or any successor
entity thereto.

1.45 “First Commercial Sale” means, with respect to a Product and country, the
first sale to a Third Party of such Product in such country after Drug Approval
has been obtained in such country.

1.46 “Force Majeure Event” has the meaning set forth in Section 12.10.

1.47 “Fourth Amendment” has the meaning set forth in the Recitals.

1.48 “Generic Product” means, with respect to a Product, any pharmaceutical
product in a particular regulatory jurisdiction that: (i) contains [ * ];
(ii) is approved [ * ]; (iii) has [ * ]; (iv) is [ * ]; and (v) is sold in such
jurisdiction by a Third Party that (a) is not a licensee or sublicensee of Bayer
or its Affiliates or any of their licensees or sublicensees, (b) has not
obtained such product from a chain of distribution including Bayer, its
Affiliates or any of their licensees or sublicensees, and (c) is not otherwise
authorized by Bayer or any of its Affiliates, licensees, sublicensees or
distributors to sell such product.

1.49 “Good Manufacturing Practices” or “GMPs” means the standards relating to
the then-current Good Manufacturing Practices for fine chemicals, active
pharmaceutical ingredients, intermediates, bulk products or finished
pharmaceutical products set forth (i) in 21 U.S.C. 351(a)(2)(B), in U.S. FDA
regulations at 21 C.F.R. Parts 210 and 211 and in The Rules Governing Medicinal
Products in the European Community, Volume IV, Good Manufacturing Practice for
Medicinal Products, each as may be amended from time to time or (ii) in
guidelines promulgated by the International Conference on Harmonization with
respect to the manufacture of active pharmaceutical ingredients and finished
pharmaceuticals, as may be amended from time to time.

1.50 “Governmental or Regulatory Authority” means any supra-national, federal,
national, state, regional, local, municipal, provincial or other governmental
authority of any nature (including any governmental division, prefecture,
subdivision, department, agency, bureau, branch, office, commission, council,
court, arbitral body or other tribunal), including the FDA and the EMA.

1.51 “Information” means any data, results, and information of any type
whatsoever, in any tangible or intangible form, including know-how, trade
secrets, practices, techniques, methods, processes, inventions, developments,
specifications, formulations, formulae, materials or compositions of matter of
any type or kind (patentable or otherwise), software, algorithms, marketing
reports, clinical and non-clinical study reports, regulatory submission
summaries and regulatory submission documents, expertise, technology, test data
including pharmacological, biological, chemical, biochemical, toxicological, and
clinical test data, analytical and quality control data, stability data, studies
and procedures.

 

6

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

1.52 “Initial Indication” means the indication for the Product for either of the
following two diseases: (i) [ * ]; or (ii) [ * ]. “Initial Indications” means
both [ * ] indications for the Product.

1.53 “Indemnifiable Losses” means liabilities, losses, damages or other amounts
payable to a Third Party claimant, as well as any reasonable attorneys’ fees and
costs of litigation incurred by either the Bayer Indemnified Party or the Onyx
Indemnified Party, as the case may be, in connection with any Claim.

1.54 “Listed Commercial Information” means with respect to the Product, the
following categories of information: (a) market insights including primary
research studies and findings, competitive assessments, secondary data sources
and syndicated reports by tumor type; (b) medical information including medical
information letters, summaries of unsolicited requests and appropriate reports,
publication plans, posters, data and slides generated by a Party; (c) ongoing
and tracking of IIS/IST information; (d) managed care and payer strategy plans;
(e) marketing and brand plans by key markets, (f) sales targeting and data
management including sales training materials, detailing information for the
United States, sales reports by region and comparison with plan and targeting;
(g) execution including metrics of and key execution/annual goals of key
promotional activities (e.g. Speaker programs, Congress plans); and (h) health
economics and value dossiers.

1.55 “LMR” means Bayer’s Legal Medical Regulatory review team.

1.56 “MAA” means a Marketing Authorization Application filed with the EMA
pursuant to the European Union centralized approval procedure or with the
applicable Regulatory Authority of a country in the European Union with respect
to the mutual recognition or any other national approval procedure (and
including all additions, supplements, extensions, and modifications thereto).

1.57 “Marketing Materials” has the meaning set forth in Section 2.12(a) of
Exhibit A.

1.58 “Material Breach” has the meaning set forth in Section 6.3.1.

1.59 “Medical Affairs Program” means the program conducted by the Parties under
Article 3 designed to ensure or improve appropriate medical use of, conduct
medical education of, or further research regarding, a Product sold in the
United States, including by way of example: (i) activities of MSLs;
(ii) implementation of continuing medical education, symposia, or Third Party
research related to a Product; (iii) the publication and dissemination of
medical and scientific publications relating to a Product that are in compliance
with ICMJE standards, as well as medical information services provided in
response to inquiries communicated via sales representatives or received by
letter, phone call, email or other means of communication; and (iv) the conduct
of advisory board meetings, meetings with key opinion leaders or other programs,
in each case the purpose of which is to obtain advice and feedback related to
the development of, or medical activities concerning, a Product.

 

7

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

1.60 “MMA” has the meaning set forth in Section 4.4(c) of Exhibit A.

1.61 “MSL FTE” means a full-time equivalent (based on a full-time equivalent
year of [ * ]) field-based MSL who conducts Medical Affairs Program activities
with respect to a Product in the United States during the Co-Promotion Term,
together with MSL regional management and an allowance for national management.
In the case of MSL regional managers who supervise MSLs with responsibility for
multiple products, the time of such managers shall be allocated to the Product
in a reasonable manner based on the relative effort of the MSLs they supervise
(as between the Products and other products). In the event that either Party
desires to utilize MSL FTEs for one or more additional products (including
Collaboration Products), the Parties shall reasonably agree and determine a
standard method of measurement to allocate such FTE efforts in an equitable and
consistent manner.

1.62 “MSL FTE Costs” means, with respect to any calendar quarter, the Onyx MSL
FTE Rate multiplied by the number of Onyx MSL FTEs who performed or supported
Medical Affairs Program activities in the United States during such calendar
quarter in accordance with the Medical Affairs Program.

1.63 “MSLs” means the medical science liaisons to be appointed by each Party.

1.64 “NDA” means a New Drug Application as defined in the Act and the
regulations promulgated thereunder (including all additions, supplements,
extensions, and modifications thereto).

1.65 “Net Sales” means gross receipts and any other consideration received by
Bayer, its Affiliates, licensee or sublicensees on account of sales of Products,
less deductions of the following items:

(i) trade, quantity and cash discounts or rebates, actually allowed and taken,

(ii) credits or allowances given for rejection or return of previously sold
Product or outdated Product,

(iii) any tax or other governmental charge (including without limitation custom
surcharges) borne by the selling Party other than income tax levied on the sale,
transportation or delivery of Product, and

(iv) any charges for packing, handling, freight, insurance, transportation and
duty.

In the event a Product is sold in the form of a Combination Product, Net Sales
for such Combination Product will be determined by multiplying Net Sales of such
Combination Product by the fraction A/(A + B), where A is the average prior
year’s annual invoice price of the

 

8

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Product, if sold separately, and B is the average prior year’s annual invoice
price of any other active component or components in the combination, if sold
separately, in each case in the same country and in the same dosage as in the
Combination Product. If, on a country-by-country basis, the other active
component or components in the combination are not sold separately in such
country, Net Sales shall be calculated by multiplying actual Net Sales of such
Combination Product by the fraction A/C where A is the average prior year’s
annual invoice price of the Product if sold separately, and C is the average
prior year’s annual invoice price of the Combination Product, in each case in
the same country and in the same dosage as in the Combination Product. If, on a
country-by-country basis, the Product component of the Combination Product is
not sold separately in such country, but the other active component or
components are sold separately, Net Sales shall be calculated by multiplying Net
Sales of such Combination Product by the fraction (C-B)/C where B is the average
prior year’s invoice price of the other active component or components, if sold
separately, and C is the average prior year’s invoice price of the Combination
Product, in each case in the same country and in the same dosage as in the
Combination Product. If, on a country-by-country basis, neither the Product nor
the other active component or components of the Combination Product is sold
separately in such country, Net Sales for such Combination Product shall be
determined by the Parties in good faith. If there are no prior year’s invoices,
the Parties may use an estimate of future invoice prices.

1.66 “Non-Publishing Party” has the meaning set forth in Section 7.3.

1.67 “Notice of Termination of Co-Promotion Program” has the meaning set forth
in Section 6.3.3.

1.68 “Notifying Party” has the meaning set forth in Section 6.2.

1.69 “OIG” means the Office of the Inspector General.

1.70 “Onyx” has the meaning set forth in the Preamble of this Agreement.

1.71 “Onyx Indemnified Party” has the meaning set forth in Section 8.2.1.

1.72 “Onyx MSL FTE Rate” means [ * ], increased or decreased on January 1 of
each calendar year, beginning [ * ], to reflect any year-to-year percentage
increase or decrease (as the case may be) in the Consumer Price Index for the US
City Average (all items) (CPI) (based on a cumulative index of CPI numbers
starting on January of the immediately prior year (or with respect to the
adjustment made with respect to [ * ], the Effective Date) to the date of the
calculation of such MSL FTE Rate).

1.73 “Patents” means (a) patent applications, issued patents, utility models and
design patents; (b) reissues, substitutions, confirmations, registrations,
validations, re-examinations, additions, continuations, continued prosecution
applications, continuations-in-part, or divisions of or to any of the foregoing;
(c) any other patent application claiming priority to any of the foregoing
anywhere in the world; and (d) extension, renewal or restoration of any of the
foregoing by existing or future extension, renewal or restoration mechanisms,
including supplementary protection certificates or the equivalent thereof.

 

9

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

1.74 “PDMA” means the Prescription Drug Marketing Act of 1987, Title 21 of the
U.S. Code of Federal Regulations, Parts 203 and 205, as amended, and any final
regulations or guidances promulgated thereunder from time-to-time.

1.75 “Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
pool, syndicate, sole proprietorship, unincorporated organization, governmental
authority, or any other form of entity not specifically listed herein.

1.76 “Pharmacovigilance Agreement” has the meaning set forth in Article 5.

1.77 “PhRMA Code” means the Pharmaceutical Research and Manufacturers of America
Code on Interactions with Healthcare Professionals, as hereafter amended from
time to time.

1.78 “Price Approval” means any and all governmental approvals, agreements,
determinations or decisions establishing prices that can be charged and/or
reimbursed for the Product in a regulatory jurisdiction where a Governmental or
Regulatory Authority approves or determines the price and/or reimbursement of
pharmaceutical products.

1.79 “Product” means any pharmaceutical form or dosage of, or diagnostic product
based upon, the Compound, including a Combination Product.

1.80 “Product Training Materials” has the meaning set forth in Section 2.11(a)
of Exhibit A.

1.81 “Promotion” means Detailing, marketing and those other activities normally
undertaken by a pharmaceutical company’s sales force, and its supervisors and
managers, to implement marketing plans and strategies aimed at encouraging the
appropriate use of a particular prescription pharmaceutical product. When used
as a verb, “Promote” means to engage in such activities.

1.82 “Publishing Party” has the meaning set forth in Section 7.3.

1.83 “Royalty Term” has the meaning set forth in Section 4.1.2.

1.84 “Sales Program” means the program of Promoting (including Detailing) the
Product in the United States, including all supervision, management and training
with respect thereto, conducted by the Parties under Exhibit A.

1.85 “SEC” means the United States Securities and Exchange Commission.

1.86 “Separate Development Costs” means, with respect to a particular Separate
Indication, the actual and direct costs and expenses reasonably incurred by Onyx
and its

 

10

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Affiliates or for its account , as calculated in accordance with United States
generally accepted accounting principles consistently applied, that are
specifically identifiable or reasonably and consistently allocable to the
development of the Product for such Separate Indication, that are directed to
obtaining Drug Approval from the FDA or EMA of the Approved Product for such
Separate Indication and that are reasonably commensurate in scope with the
Separate Development Program undertaken by Onyx. The Separate Development Costs
shall include amounts, without mark-up, that Onyx pays to Third Parties involved
in the conduct of the applicable Separate Development Program, and the internal
costs incurred by Onyx and costs of Bayer for services requested by Onyx in
connection with such Separate Development Program. Separate Development Costs
include: (a) pre-clinical costs, such as costs for toxicology, pharmacokinetics,
pharmacological studies specifically directed to the Separate Indication;
(b) costs of clinical trials of the Product for the Separate Indication,
including ethics committee fees, investigators’ fees, investigators’ meeting
costs, hospital fees, fees for clinical research organizations’ services;
(c) costs of manufacturing or procuring the Product, comparators and placebos,
as applicable, for use in development activities directed toward the Separate
Indication, as well as the direct costs and expenses of disposal of drugs and
other supplies used in such Separate Development Program; (d) regulatory
expenses, including FDA and EMA filing fees, relating to development activities
for the purpose of obtaining Drug Approval by the FDA or EMA of the Product for
the Separate Indication; and (e) other costs and expenses that meet the criteria
set forth above. Separate Development Costs shall specifically exclude (i) [ * ]
and (ii) [ * ]. In calculating the Separate Development Costs, Onyx’s FTE
efforts shall be calculated based upon Onyx’s actual costs for such FTEs.

1.87 “Separate Development Program” has the meaning set forth in Section 2.4.

1.88 “Separate Indication” means the combination of tumor-type, line of therapy
and co-therapies (if any) to which a particular Separate Development Program is
directed.

1.89 “Target Healthcare Professionals” means physicians who are cancer
specialists or other prescribers of oncology therapeutics, including persons
lawfully influencing (or in a position to lawfully influence) the opinions of
such persons, in each case who are authorized by Applicable Laws to prescribe
the Product. If the Product is approved for use outside of oncology, Target
Healthcare Professionals shall also include prescribers, and persons lawfully
influencing the opinions of such persons, who practice in the area of the
expanded indication.

1.90 “Term” has the meaning set forth in Section 6.1.

1.91 “Third Party” means any person or entity other than Bayer or Onyx, or an
Affiliate of either of them.

1.92 “United States” shall mean the United States of America, its territories
and possessions.

1.93 “Valid Claim” means a claim of an issued and unexpired patent, which has
not been held invalid or unenforceable by a patent office, court or other
governmental agency of competent jurisdiction, which holding is unappealable or
unappealed within the time allowed for appeal, and which has not been admitted
to be invalid by the owner through disclaimer or otherwise.

 

11

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

ARTICLE 2

PRODUCT DEVELOPMENT AND COMMERCIALIZATION

2.1 Contract Status of Regorafenib. The Parties agree that the Compound is not a
Collaboration Compound under the Collaboration Agreement, and further that Onyx
shall have the rights related to the Compound and Products set forth in this
Agreement. This resolution by the Parties regarding the Compound shall not be
deemed to modify the definition of Collaboration Compound or constitute an
interpretation of such term. Neither this Agreement nor the terms hereof may be
introduced by either Party or any of its Affiliates in a legal proceeding in
which the definition of Collaboration Compound is at issue.

2.2 Product Development Generally. Except as set forth in Section 2.4, Bayer
shall be responsible, at its sole cost and expense, for the development of the
Product worldwide. Bayer shall conduct all Product development activities in
compliance with Applicable Laws under the oversight of the EC, and subject to
strategic direction from the Alliance Steering Committee; provided, however,
that, except with respect to the Initial Indications Plans and any amendments
thereto (which shall be governed by Section 2.3), Bayer shall have the final
decision-making authority regarding development of Product, including
development of Product for any indications other than the Initial Indications,
subject to the rights of Onyx to conduct Separate Development Programs as
provided in Section 2.4. For the avoidance of doubt, except for the Initial
Indications Plans (and material amendments thereto) and any plans for
development of Product pursuant to a Separate Development Program, all
development plans with respect to Product shall be prepared by Bayer for review
and approval by the EC and, to the extent the EC cannot agree on any aspect of
such plans, Bayer shall have the final decision-making authority with respect to
the same. Bayer shall keep Onyx appropriately informed, through the EC or
otherwise (including via the electronic collaboration space), of the status and
results of any Product development work performed by or on behalf of Bayer,
including by providing on [ * ] basis (or more frequently to coincide with more
frequent meetings of the EC, if applicable) a written progress report describing
the development activities conducted by or on behalf of Bayer, any difficulties
and unexpected circumstances encountered, summarized relevant data and results
obtained, and any other relevant matters, in each case since the last such
progress report. Upon reasonable prior written notice, Onyx shall have the right
to inspect any records, notebooks, documents and other Information in the
possession or under the control of Bayer reflecting Product development work
done and results achieved by or on behalf of Bayer. The Parties hereby adopt and
agree to implement, with respect to development of Product, the Guiding
Principles set forth in Section 2.7.1. Notwithstanding anything to the contrary
set forth herein, Onyx’s ability to develop the Product pursuant to a Separate
Development [ * ].

 

12

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

2.3 Initial Indications Development. Bayer shall use Commercially Reasonable
Efforts to continue development of the Product for the Initial Indications in
accordance with the development plans delivered to the General Counsel of Onyx
by letter of even date herewith (the “Initial Indications Plans”), including the
Phase 3 clinical trials of the Product for the Initial Indications as listed in
the Initial Indications Plans (the “Listed Trials”). The Initial Indications
Plans may not be materially amended or modified except upon the mutual written
agreement of both Parties (by their representatives on the Executive Committee
or otherwise).

2.4 Separate Development Activities. The Parties shall attempt, through the
Executive Committee, to agree on any Product development activities or programs
beyond the scope of the work set forth in the Initial Indications Plans (as the
same may be amended by mutual written agreement of the Parties). In the event
that Onyx proposes additional Product development activities that are not
already set forth in the Initial Indications Plans (as the same may be amended
by mutual written agreement of the Parties) or Bayer proposes to discontinue any
ongoing development activities of the Product, including any Phase 3 clinical
trials of the Product for the Initial Indications other than the Listed Trials
or any development of the Product for indications other than the Initial
Indications, and if the Parties do not reach agreement for Bayer to conduct such
additional Product development activities at its sole cost (such additional or
continued activities, a “Separate Development Program”), Onyx shall have the
right to conduct the Separate Development Program, in its sole discretion and at
its sole cost as provided below (and subject to Section 4.2).

2.4.1 Onyx Notice Requirement. Following the determination that Bayer will not
conduct such Separate Development Program as set forth above, and prior to the
commencement of a Separate Development Program, Onyx shall give written notice
to the Bayer representatives on the EC of the content of the proposed Separate
Development Program (a “Notice of Proposed Development”). Bayer shall have a
period of [ * ] following receipt of the Notice of Proposed Development within
which to either commit to carry out the clinical trials requested by Onyx at
Bayer’s sole expense, or to otherwise reach agreement with Onyx regarding
modifications to the then-current Product development program. If the Parties do
not reach agreement within such [ * ] period, Onyx shall have the right to
commence the Separate Development Program as set forth below in this Section 2.4
and otherwise pursuant to this Agreement. In addition, Onyx may have the right
to commence any Product development activities proposed to be discontinued by
Bayer promptly following notice thereof by Bayer and in accordance with a
reasonable transition plan. If Bayer believes, based upon reasonable medical or
scientific grounds, that such Separate Development Program [ * ], it shall bring
this concern to the attention of Onyx within the [ * ] period described above
and the Parties shall discuss through the EC before Onyx commences such Separate
Development Program. If Bayer still believes after such discussion that, based
upon reasonable medical or scientific grounds, such Separate Development Program
[ * ], then Onyx may only proceed with such Separate Development Program if [ *
]; under such circumstance, [ * ]. If Onyx commences a Separate Development
Program, it may modify such development program from time to time without the
approval of Bayer or the EC, except that Onyx shall discuss at the EC any
proposed modification to any of the following: [ * ] (each such modification, a
“Material Modification”) and, prior to implementation of such modification,
shall submit to Bayer a new Notice of Proposed

 

13

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Development for such modified Separate Development Program (which would
constitute termination of the original Separate Development Program and the
commencement of a new Separate Development Program). If Bayer decides to assume
responsibility for the Separate Development Program following such proposed
Material Modification, then Bayer shall reimburse Onyx for [ * ] of the Separate
Development Costs already incurred by or on behalf of Onyx for such Separate
Development Program, the Parties will decide upon a reasonable plan for
transitioning on-going development activities to Bayer while minimizing
disruption and delay, Bayer shall be responsible for future costs of such
Separate Development Program, including those incurred by or on behalf of Onyx
prior to the completion of such transition. In the case of any Separate
Development Program resulting from the discontinuance of activities by Bayer,
Bayer shall be responsible for the costs incurred by Bayer, and Onyx shall bear
the responsibility for the costs to transition the development activities from
Bayer to Onyx, subject to reimbursement of such costs as Separate Development
Costs under this Agreement. Onyx may commence [ * ] for [ * ].

2.4.2 Bayer Obligations. If Onyx elects to conduct a Separate Development
Program for a particular Separate Indication, Bayer shall have the following
obligations with respect to Onyx’s development of, and procurement of Drug
Approval for, such Separate Indication:

(i) As set forth in greater detail in this Section 2.4.2(i), Bayer shall supply
primary packed unlabeled clinical trial material of Product to Onyx, pursuant to
purchase orders placed by Onyx and accepted by Bayer, at Bayer’s Cost of Goods
for such Product. Onyx shall provide Bayer with a [ * ] rolling forecast of its
anticipated requirements for Product for the Separate Development Program and
shall provide Bayer with an updated forecast once per [ * ]. Provided that
Onyx’s purchase order for Product does not exceed its forecast for the
applicable month by more than [ * ] or require delivery less than [ * ] after
the date of such purchase order, Bayer shall be deemed to have accepted such
purchase order. All other Onyx purchase orders shall be deemed accepted by Bayer
if Bayer does not reject such purchase order within [ * ] after the date of such
purchase order. Bayer shall deliver to Onyx, FCA (Incoterms 2010) its storage
facility nearest to Onyx, on the delivery date specified in the applicable
accepted purchase order, the quantity Product set forth in such purchase order,
together with a Certificate of Analysis for such Product. Onyx will arrange for
and be responsible for the cost of all freight, insurance charges, taxes, import
and export duties, inspection fees and other charges applicable to the transport
of Product delivered by Bayer hereunder. Bayer will provide Onyx with Bayer’s
then-existing packaging configurations and shelf life/re-test dates for the
Product, or a copy of Bayer’s most recent IMPD or IND if available. Bayer
represents, warrants and covenants to Onyx that the Product delivered to Onyx
pursuant to this Section 2.4.2(i); (A) will, at the time of delivery, conform to
the specifications for the Product and have a minimum shelf-life of [ * ];
(B) will remain in compliance with the Product specifications throughout its
shelf-life, provided that it is stored in strict compliance with the applicable
long-term storage conditions, and it is not tampered with, damaged, modified,
mishandled or used in a manner other than as intended; and (C) will have been
manufactured in conformity with GMPs and will not be adulterated or misbranded
within the meaning of the Act or comparable state laws. If Bayer breaches the
representation, warranty and covenant set forth in the previous sentence (the
“Product

 

14

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Warranty”) with respect to any quantity of Product, then Onyx shall not be
obligated to pay for such quantity of Product and Bayer shall, at Onyx’s
request, promptly replace (at no additional cost to Onyx if Onyx paid Bayer’s
invoice with respect to the non-conforming Product) such quantity of
non-conforming Product with the same quantity of Product that does conform with
the Product Warranty. [ * ] Bayer shall provide Onyx, no earlier than the
applicable delivery date for such Product, with an invoice for Product delivered
by Bayer pursuant to this Section 2.4.2(i) and, provided that the Product
conforms to the Product Warranty, Onyx shall pay such invoice within [ * ].
Promptly after the Effective Date, the Parties shall negotiate in good faith and
enter into a mutually agreed quality agreement with respect to Bayer’s supply of
Product pursuant to this Section 2.4.2(i). Such quality agreement shall contain
standard, commercially reasonable terms and conditions for agreements of such
type, including rights for Onyx to review Bayer’s manufacturing records for
Product. Bayer shall supply to Onyx placebo matched to the Product pursuant to
terms and conditions similar to the terms and conditions set forth in this
Section.

(ii) At the request and sole cost and expense of Onyx, Bayer shall facilitate
Onyx’s performance of the Separate Development Program and Onyx’s preparation of
a Drug Approval Application(s) with respect to such Separate Indication, as
reasonably necessary to materially facilitate Onyx’s performance and
preparation. Such facilitation shall include providing Onyx with access to
Bayer’s regulatory filings and approvals of Product on a worldwide basis. Bayer
shall also provide Onyx with timely, complete and accurate CMC Information for
inclusion in such Drug Approval Application(s) and any other regulatory filings
with the FDA or EMA that require manufacturing-related information. At Onyx’s
sole cost and expense, Bayer shall apply for and take, as Onyx’s agent, all
legal actions requested by Onyx that are necessary to materially facilitate
conducting the Separate Development Program and for obtaining approval of the
Drug Approval Application for the Product in the applicable Separate Indication.
Except with respect to materials that, as between the Parties, only Bayer can
prepare, Onyx shall prepare for submission by Bayer all materials to be provided
to an applicable Governmental or Regulatory Authority and such materials shall
comply with the legal requirements of such applicable Governmental or Regulatory
Authority, and in the case of any filing for territories other than the U.S. and
the European Union, with Bayer’s written guidelines provided reasonably in
advance of the commencement of such Separate Development Program with respect to
such territory. At Onyx’s request, and at Onyx’s sole cost and expense, Bayer
shall prepare and submit to the applicable Governmental or Regulatory Authority
all other materials necessary to obtain approval of such Drug Approval
Application. Bayer shall own, and hold for the benefit of Onyx, such Drug
Approval Application. Bayer will keep Onyx fully informed regarding the status
of such Drug Approval Application, including by providing Onyx with copies of
all documents filed with, and documents, correspondence and other communications
received from, the applicable Governmental or Regulatory Authority with respect
thereto. Bayer shall provide Onyx with prompt notice of any meeting,
teleconference or other interaction with the applicable Governmental or
Regulatory Authority with respect thereto and shall facilitate Onyx’s
participation in such meetings, teleconferences and interactions.

(iii) At Onyx’s request, and at Onyx’s sole cost and expense, Bayer shall
(A) provide Onyx with access, through the shared database established pursuant
to Section 2.8,

 

15

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

to Information in Bayer’s Control that is necessary for Onyx to develop the
Product for such Separate Indication and to prepare Drug Approval Application(s)
with respect to such Separate Indication, (B) use good faith and Commercially
Reasonable Efforts to provide Onyx with Information in Bayer’s Control that
would materially facilitate Onyx’s development of the Product for such Separate
Indication, including Information about preferred formulations, and preparation
of Drug Approval Application(s) with respect to such Separate Indication,
including copies of correspondence with the FDA, EMA and other regulatory
authorities and (C) introduce Onyx to, and materially facilitate Onyx’s
interactions with, key opinion leaders, potential clinical trial principal
investigators, representatives of patient advocacy groups, vendors of
development services, and persons responsible for granting pricing approvals or
making reimbursement or formulary decisions, in each case only for external
contacts with whom Bayer has a relationship with respect to the Product. The
foregoing Information delivery obligations shall include making appropriate
Bayer personnel reasonably available during normal business hours for reasonable
time periods for consultation by Onyx either by telephone or email or at Bayer’s
facilities with reasonable advance notice (and without a travel obligation on
the part of Bayer).

(iv) Onyx shall be responsible for reimbursing the costs of Bayer as Separate
Development Costs in providing services requested by Onyx under this Agreement
to the extent such costs are reasonably incurred and reasonably commensurate in
scope with the services provided. Bayer will provide Onyx with reasonable
documentation of such costs and Onyx will have the audit rights described in
Section 4.7 with respect to such amounts.

2.4.3 Information Sharing. If Onyx elects to conduct a Separate Development
Program, Onyx shall keep Bayer appropriately informed, through the JDC and
Executive Committee or otherwise, of the status and results of work performed by
or on behalf of Onyx in the course of conducting such Separate Development
Program, including by providing on a calendar quarterly basis (or more
frequently to coincide with more frequent meetings of the Executive Committee,
if applicable) a written progress report describing the Separate Development
Program activities conducted by or on behalf of Onyx, any difficulties and
unexpected circumstances encountered, summarized relevant data and results
obtained, and any other relevant matters, in each case since the last such
progress report. Upon reasonable prior written notice, Bayer shall have the
right to inspect any records, notebooks, documents and other Information in the
possession or under the control of Onyx reflecting work done and results
achieved by or on behalf of Onyx in the course of conducting such Separate
Development Program. Notwithstanding anything to the contrary herein, Bayer
shall have the right to use for internal purposes only (which, for clarity,
shall exclude any public disclosure or publication thereof or use in any
materials provided to a Third Party) any Information disclosed by Onyx with
respect to such Separate Development Program or Separate Indication internally;
provided, however, that Bayer may file required safety information with the
applicable regulatory authorities in accordance with Article 5 and the
Pharmacovigilance Agreement. In addition, Bayer covenants that it shall not seek
regulatory approval for (except at the instruction of Onyx) or commercialize the
Product for Separate Indication until such time as it pays Onyx the amounts set
forth under Section 2.4.7.

 

16

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

2.4.4 Intellectual Property. Onyx shall own the entire, right, title and
interest in and to any Information (including data), whether or not patentable,
that is generated, discovered, developed, identified, made or conceived by or on
behalf of Onyx or its Affiliates or their respective employees, agents or
contractors in the course of conducting any Separate Development Programs,
together with all Patents, trademarks, copyrights and other intellectual
property rights therein (collectively, “Onyx Developed IP”). Onyx shall have the
right to use, transfer, sell, license, pledge and otherwise exploit the Onyx
Developed IP for any purpose subject to the license granted in Section 2.4.8.
For purposes of this Section 2.4, “Product-Specific Invention” means any
invention within the Onyx Developed IP, the practice of which necessarily
includes the Product, including composition of matter or method of treatment
claims.

2.4.5 Patent Prosecution. Onyx shall disclose to the Joint IP subcommittee
established by the Parties pursuant to the Collaboration Agreement (the “IP
Subcommittee”) all Onyx Developed IP that Onyx believes to be patentable. The IP
Subcommittee shall discuss the most advantageous procedures for obtaining patent
protection for each such Onyx Developed IP. The Parties shall comply with all
such procedures agreed upon by the IP Subcommittee. In the event that the IP
Subcommittee does not agree upon such procedures within 30 days after Onyx’s
disclosure of a particular Onyx Developed IP, Onyx have the first right, to
prepare, file, prosecute (including any reissues, re-examinations, post-grant
proceedings, requests for patent term extensions, supplementary protection
certificates, interferences, and defense of oppositions) and maintain any Patent
directed to such Onyx Developed IP worldwide, at its own expense. If Onyx
determines that it will not file in any country a Patent directed to a
Product-Specific Invention, it shall notify Bayer in writing sufficiently in
advance so Bayer may, at its cost, assume the responsibility for the filing, in
Bayer’s name, prosecution or maintenance of Patents directed to such
Product-Specific Invention in one or more countries as it elects. At Bayer’s
request and cost, Onyx will execute any documents necessary to effectuate
transfer of title to the Patents directed to such Product-Specific Invention,
and will promptly transfer to Bayer all documents and information necessary to
file, prosecute, maintain, and enforce such Patent(s) and patent application(s).
Bayer hereby grants to Onyx, effective upon such transfer of title, a
non-exclusive, fully paid, perpetual, irrevocable, non-transferrable (except for
any permitted assignment under Section 12.1) worldwide license to practice such
transferred Product-Specific Invention. If Onyx declines to continue to
prosecute a Patent in a particular country directed to a Product-Specific
Invention for which Onyx is pursing patent protection in one or more other
countries, it shall notify Bayer in writing sufficiently in advance so Bayer
may, at its cost, assume the responsibility for the filing, in Onyx’s name,
prosecution or maintenance of Patents directed to such Product-Specific
Invention. In the case of other inventions within the Onyx Developed IP (that
are not Product-Specific Inventions), Onyx will disclose the invention to the IP
committee, as discussed above, but Bayer will have no right to file, prosecute
or obtain assignment of any Patent to any such inventions.

2.4.6 Patent Enforcement. If either party learns of potential infringement of
any Onyx Developed IP, where such infringement involves the use of the Product,
it shall notify the other party. If a Third Party is infringing, or either Party
reasonably believes a Third Party may be infringing, any Patent within the Onyx
Developed IP by reason of (i) the manufacture, import, use, offer for sale or
sale of a product competitive with the Product or (ii) the filing of an

 

17

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

abbreviated new drug application (ANDA) pursuant to 21 U.S.C. §355(j) or a new
drug application pursuant to 21 U.S.C. §355(b)(2) of a product competitive with
the Product by such Third Party (“Product-Specific Infringement”), [ * ] shall
have the first right, but not the obligation, to institute, prosecute, control,
and settle any action or proceeding with respect to such infringement by counsel
of its own selection, at its expense. [ * ] shall provide [ * ] updates, via the
IP Subcommittee, to [ * ] regarding the strategy and status of any such
proceeding, and shall provide [ * ] an opportunity to comment. If [ * ] fails to
bring or settle such an action or proceeding within [ * ] after receiving or
giving written notice thereof (or, for actions brought under the Drug Price
Competition and Patent Term Restoration Act of 1984, as amended, [ * ]), then [
* ] shall have the right, but not the obligation, to bring and control any such
action by counsel of its own selection, at its expense. For all other Third
Party infringement that is not a Product-Specific Infringement, the IP Committee
shall discuss options for pursuing the infringer. Unless [ * ] agrees otherwise,
[ * ] shall have the first right but not the obligation, to institute,
prosecute, control, and settle any action or proceeding with respect to such
infringement by counsel of its own selection, at its expense. [ * ] shall
provide [ * ] updates, via the IP Subcommittee, to [ * ] regarding the strategy
and status of any such proceeding, and shall provide [ * ] an opportunity to
comment. The costs and expenses (including reasonable attorneys’ fees) of any
action against an infringer brought in accordance with this Section shall be
borne by the Party controlling the infringement action. Any monetary recovery in
connection with such infringement action shall first be applied to reimburse the
Party controlling the infringement action for its out-of-pocket expenses
(including reasonable attorneys’ fees) in taking such infringement action, and
next to reimburse the other Party for its out-of-pocket expenses (including
reasonable attorneys’ fees) in assisting in such infringement action. Once the
Parties have been reimbursed for such expenses then the remainder will be
apportioned as follows: For Product-Specific Infringement (i) [ * ]; and (ii) [
* ]. For any other infringement, [ * ]. In any proceeding, the other Party will
agree to be joined as a party plaintiff (to the extent required by applicable
law) and provide the prosecuting party with reasonable assistance, at the
requesting Party’s expense, to bring and prosecute such action or proceeding.
Bayer shall not settle any action prosecuted under this Section 2.4.6 that would
adversely limit the scope of any Patent within the Onyx Developed IP without the
prior written consent of Onyx.

2.4.7 Drug Approval and Price Approval. In the event that Onyx conducts a
Separate Development Program that results in Bayer obtaining Drug Approval of
Product from the FDA or the EMA with respect to the applicable Separate
Indication, Bayer shall promptly inform Onyx of such Drug Approval(s). Upon such
Drug Approval and Price Approval (if any), Bayer shall pay Onyx the Separate
Development Costs as provided in Section 4.2 (with such amounts subject to
Bayer’s right to audit as provided in Section 4.7) and Bayer shall commercialize
and promptly launch the Product for such Separate Indication as if the Separate
Indication had been developed internally by Bayer (and not pursuant to a
Separate Development Program). Without limiting the generality of the foregoing,
Bayer shall use Commercially Reasonable Efforts to (i) obtain Drug Approval and
Price Approval (if any) of the Product for such Separate Indication in the
United States, the major markets of the EU, [ * ] within [ * ] after first
receipt of Drug Approval of the Product in the United States or the European
Union (as the case may be) with respect to such Separate Indication, and
(ii) launch the Product for such Separate Indication in all markets in which
Drug Approval is obtained within a time period that

 

18

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

is consistent with similar product approvals (including Price Approval) and
launches in such markets. In the event Onyx disputes whether Bayer has exercised
Commercially Reasonable Efforts to obtain Price Approval in a given territory,
Onyx may refer such dispute to arbitration in accordance with Section 12.3.

2.4.8 Licenses. Subject to the terms and conditions of this Agreement, Bayer
hereby grants to Onyx a non-exclusive, royalty-free, worldwide license (with the
right to grant sublicenses with Bayer’s consent) under Information and Patents
Controlled by Bayer and its Affiliates to use, have used, develop and have
developed Compound and Product pursuant to Separate Development Programs and to
otherwise conduct Separate Development Programs, including to perform regulatory
activities to prepare Drug Approval Applications with respect to Separate
Indications in the United States and/or the European Union. Subject to the terms
and conditions of this Agreement, Onyx hereby grants to Bayer, effective upon
Bayer’s payment pursuant to Section 4.2 of [ * ] of the Separate Development
Costs for a particular Separate Indication, an exclusive, royalty-bearing (to
the extent of the royalties payable under this Agreement), worldwide license
(with the right to grant sublicenses) under the Onyx Developed IP developed
pursuant to the Separate Development Program which resulted in the approval for
such Separate Indication to make, have made, use, have used, sell, have sold,
offer for sale, have offered for sale, import and have imported, the Product for
all indications.

2.5 Commercialization Generally. Bayer shall be responsible, at its sole cost
and expense, for commercialization of the Product in all countries in the world,
and Bayer shall conduct such commercialization in compliance with Applicable
Laws under the oversight of the EC, and subject to strategic direction from the
Alliance Steering Committee; provided, however, that Bayer shall have the final
decision-making authority regarding Product Commercialization matters, subject
to Onyx’s Co-Promotion rights and Section 2.4.7. The commercialization of
Product in the United States shall be governed by the terms of Article 3. Bayer
shall keep Onyx appropriately informed, through the EC or otherwise, of the
Product commercialization activities performed by Bayer outside the United
States, including by providing on a semi-annual basis a written report
summarizing such commercialization activities conducted by or on behalf of Bayer
since the last such report and including reasonable data from reports created by
Bayer for its internal management purposes including year-to-date Product gross
sales, net sales, manufacturer selling price, commercial costs and margins;
final forecast of such metrics for the current year; and Product market analyses
for each of the ten (10) largest countries (as measured by Net Sales), including
overall plan, challenges & opportunities. The Parties hereby adopt and agree to
implement, with respect to commercialization of Product both within and outside
the United States, the Guiding Principles set forth in Section 2.7.1.

2.6 Information Delivery. In addition to any other information provided under
this Agreement, Bayer shall provide to Onyx, in October of each calendar year
commencing in the first year of commercial sales of Product, its then-current
forecast of global sales of Product in the forthcoming calendar year, set forth
on a calendar quarterly basis; Bayer shall provide Onyx updates to such forecast
on at least a semi-annual basis. At least once every 12 months, and subject to
Article 7, Bayer shall provide Onyx with a list of all Drug Approvals and Drug
Approval Applications that cover the Product, and each Party shall provide the
other Party with a list of all Patents Controlled by such Party that cover the
Product or its manufacture or use; such list shall include the filing date and
priority date of each such patent or patent application.

 

19

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

2.7 Reconstitution of Executive Committee and its Subcommittees.

2.7.1 Guiding Principles. The Parties hereby agree to use diligent, good faith
efforts to establish and maintain, throughout the Term, a productive working
relationship between the Parties, through the ASC, EC and the subcommittees of
the EC, where each of the Parties (i) provide each other with complete, accurate
and timely information, regarding their activities and plans pursuant to this
Agreement and regarding activities and plans of, and communications with, Third
Parties (including key opinion leaders, principal investigators of
investigator-sponsored studies or trials, and advisors) regarding the Product,
(ii) promptly respond to all reasonable inquiries of the other Party for
additional information with respect thereto, (iii) fully discuss all concerns of
the other Party with respect thereto, and (iv) make and implement decisions
subject to the decision making processes that facilitate, and if possible
optimize, the continued development and commercialization of the Product
(collectively the “Guiding Principles”). Without limiting the foregoing, each
Party agrees to diligently pursue the goal of providing the other Party with the
information described in (i) above promptly after it is generated or becomes
known to such Party and not materially later than such information is first
provided to employees of such Party with responsibility for the development or
commercialization (as applicable) of the Product. For clarity, a Party’s failure
to comply with the Guiding Principles shall not, by itself, be considered a
breach of this Agreement for which the other Party may obtain damages or other
remedy pursuant to Section 12.3, but such failure shall be brought to the
attention of the ASC and the ASC shall be responsible for devising mechanisms
for monitoring and ensuring such Party’s compliance with the Guiding Principles.

2.7.2 Executive Committee and Sub-Committees. The Parties agree the EC and
subcommittees established under the Collaboration Agreement, as amended, will be
used to facilitate the Parties’ activities under this Agreement as described
herein. All references herein to the terms “EC” and “ASC” shall have the
meanings provided in the Collaboration Agreement.

2.7.3 Powers of the Executive Committee. The collaboration between Bayer, Onyx,
and their respective Affiliates under this Agreement shall be managed by the
Executive Committee in a manner that is consistent with the Guiding Principles
and strategic direction provided by the Alliance Steering Committee. The EC
shall have responsibility for the matters described in this Agreement together
with responsibility for reviewing the Parties’ progress (including with respect
to filings for Regulatory Approval and supplements thereto) and comparing it
with the applicable plan; responsibility for discussing new data and competitive
threats; responsibility for reviewing (but not approving) the annual development
and marketing plan (including the budget therefor) and lifecycle plan for
developing and commercializing the Products; provided that the Bayer
representative to the EC shall have the deciding vote at the EC to resolve any
dispute within the EC’s authority to the extent relating to the Product.
Promptly following Bayer’s submission of an annual development or marketing plan
to its senior management, Bayer will present each such plan to the EC in a level
of detail suitable for Onyx to understand and provide comments upon the global
plan for the Product. Bayer will provide the

 

20

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

EC with the following information for the Product for top markets and the
regions to the extent reasonable and extractable from standard systems and
templates and within Bayer’s Control and any additional information reasonably
requested by Onyx’s EC representatives for the purpose of evaluating any
marketing plan:

(i) Actual year-to-date gross sales and Net Sales, commercial costs and margin,
both globally and by top markets in Euros;

(ii) Final forecast for current year sales, commercial costs and margin;

(iii) Estimated ex-US sales, commercial costs and commercial margin plan
figures;

(iv) manufacturer selling price (MSP) by country in preceding year;

(v) marketing costs (internal and external) and advertising & promotion costs
for top markets and regions;

(vi) available market research data on patient penetration, duration of therapy,
and market share in comparison with other products in the same therapeutic
space;

(vii) overall strategy for global business for the Product; and

(viii) analyses of the top markets, including overall plan, challenges,
opportunities, and competitive landscape from both commercial and clinical
development perspectives.

For the purpose of this Section, “top markets” means the top 10 markets for the
Product. For the purpose of clarification, this Section shall not require Bayer
to provide the EC any bidding or discount information or future pricing
information with respect to the Product.

2.7.4 Alliance Steering Committee. Commencing on the Effective Date, the
strategic direction of the collaboration between the Parties under this
Agreement shall be managed by, and all disputes arising under this Agreement
shall be submitted for attempted resolution to the ASC. The ASC shall meet and
attempt in good faith to promptly resolve all disputes arising under this
Agreement as described in Article 11. In addition to such meetings, the ASC
shall meet at least once per Contract Year in late June or early July to discuss
and agree upon the strategic direction and priorities of the Parties’ efforts
pursuant to this Agreement. The ASC shall operate by consensus and pursuant to
the procedures described in the Collaboration Agreement.

2.8 Product Information Exchange. Bayer and Onyx will disclose and make
available to each other, to the extent permitted by applicable law, preclinical,
clinical, regulatory, commercial and other information known by Bayer or Onyx or
their respective Affiliates concerning the Product at any time during the term
of this Agreement. All significant information and data will be disclosed to the
other Party promptly after it is learned or created.

 

21

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Promptly following the Effective Date, each Party will appoint a designee to
facilitate the information exchange as described in this Section 2.8 and be
responsible for completing the following objectives: (i) convene an initial data
exchange meeting for the Products not later than sixty (60) days from the
Effective Date; and (ii) establish a shared electronic collaboration space for
the Parties to share information, data, reports and updates regarding the
Product not later than one hundred and twenty (120) days from the Effective
Date, in each case as described in this Section 2.8.

2.8.1 Within sixty (60) days after the Effective Date, the Parties agree to hold
a meeting of the Parties’ respective key technical and scientific personnel
relating to the Product, including the designees of the EC and any relevant
subcommittee members for the purpose of providing an update and exchange of
information and data regarding the Product. The Parties will mutually and
reasonably agree on the date, scope and agenda for such meeting, with specific
areas of information exchange to be discussed in advance of such meeting. The
overall goal of the meeting is to provide Onyx with Product information and data
that is reasonably comparable in scope to that information disclosed to
equivalent Bayer internal resources. In advance of such meeting, Onyx shall have
the right to specifically request Product information and data and request the
participation by certain designated individuals. Bayer shall use reasonable
efforts to comply with Onyx’s request and provide information and data in the
form and format currently existing and used for Bayer’s own internal purposes.

2.8.2 Within one hundred and twenty (120) days after the Effective Date, Bayer,
with the cooperation of Onyx, will establish a shared electronic collaboration
space that enables each Party (through representatives reasonably designated by
such Party) to access and provide access to the information and documents
described in this Section, including presentations, data and reports regarding
the Product, correspondence with regulatory authorities with respect to the
Product and Listed Commercial Information. Each Party shall post non-public data
from the ongoing development and commercialization (including safety monitoring)
of the Product to such electronic collaboration space on a regular and
continuing basis; provided, that (a) the frequency of such posting may be
adjusted by consent of the EC, and (b) in the absence of any such consent, each
Party shall post such data at the same time and in the same format as made
available to such Party’s internal project leadership team.

2.8.3 In the event that the Parties are unable for whatever reason to establish
the information sharing activities within the timeframes provided above, the
designee of each Party established under this Section 2.8 shall provide a
weekly, written report to the ASC summarizing the scope of any delay, the
reasons and the corrective actions being undertaken and the anticipated schedule
to achieve the objectives of this Section 2.8. Any failure to comply with the
obligations set forth in this Section or agree on the scope of the data to be
included in such exchange shall be referred the EC and, if not remedied within
10 days of such referral, referred to the ASC and not subject to arbitration
under Section 12.3.

2.9 Collaboration Team Meeting. The Parties agree to hold promptly after the
Effective Date, a meeting of the Parties’ respective key personnel, committee
designees and senior management with the objective of establishing a
collaborative and positive framework for

 

22

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

the Parties’ collaboration under this Agreement and the Collaboration Agreement.
The overall goals for such meeting will be to: (i) establish clear and open
lines of communications between the Parties; (ii) provide joint guidance from
the Parties on the strategic and tactical implementation of this Agreement and
the Collaboration Agreement; and (iii) the broad strategic objectives for the
collaboration between the Parties under this Agreement and the Collaboration
Agreement. Each Party will promptly identify after the Effective Date a designee
to establish and coordinate the schedule, location and agenda for such meeting,
which shall be reasonably acceptable to each Party and selected to facilitate
the broadest participation possible of key constituents within a reasonable time
period after the Effective Date (it being expected that the meeting should be
conducted by [ * ] if reasonably possible).

ARTICLE 3

UNITED STATES CO-PROMOTION AND MEDICAL AFFAIRS PROGRAM

3.1 Generally. Bayer hereby agrees to retain Onyx on a co-exclusive basis with
Bayer, to Co-Promote the Product, according to the Detailing Plan and the other
terms and conditions set forth on Exhibit A attached hereto and incorporated by
reference as legally binding terms.

3.2 Change of Control of Onyx. Onyx shall provide Bayer written notice of the
occurrence of a Change of Control of Onyx within [ * ] after the closing of the
transaction which effected such Change of Control. Bayer may, at any time within
[ * ] following receipt of such notice, terminate Onyx’s rights of co-promotion
under this Article 3 by delivery of written notice to Onyx. In the event Bayer
provides such notice of termination, the Co-Promotion Expiration Date shall be [
* ] following the date of Bayer’s notice of termination. In such event, Bayer
shall promptly modify the Co-Promotion Plan to provide for an orderly wind-down
and transition of Onyx’s activities under this Article 3, and Onyx shall
withdraw its sales force and MSLs from such Co-Promotion Program activities in a
professional manner. During such period, Bayer shall remain responsible for
payments as provided in Section 4.3. For clarity, Bayer’s right to terminate
Onyx’s rights of co-promotion under this Agreement in the event of a Change of
Control of Onyx shall have no effect on the Collaboration Agreement or Onyx’s
rights of co-promotion with respect to Collaboration Products (as defined in
such agreement), including Nexavar.

3.3 Non-Solicitation of Employees. The Parties hereby agree that, throughout the
Co-Promotion Term and for a period of [ * ] immediately thereafter, neither
will, directly or indirectly, solicit for employment any employee of the other
Party (or of the other Party’s Affiliates); provided, however, that the hiring
of employees who respond to general advertisements for employment (not targeted
to employees of the other Party or their Affiliates) shall not be deemed to
violate the foregoing provision.

 

23

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

ARTICLE 4

FINANCIAL TERMS

4.1 Royalties.

4.1.1 Royalty. Bayer shall pay to Onyx non-refundable, non-creditable royalties
equal to twenty percent (20%) of Net Sales of all Products worldwide in human
oncology during the Royalty Term. Bayer acknowledges that these payments are
made pursuant to settlement of the Litigation and do not depend on the existence
or applicability of Onyx intellectual property. In countries where a Product is
approved for use only in human oncology, all Net Sales shall be royalty-bearing.
In countries where a Product is approved for use in both human oncology and
non-oncology (whether human or otherwise), the Parties shall agree on a
mechanism to allocate sales between human oncology and non-oncology uses and, in
the absence of agreement, may refer such issue to dispute resolution in
accordance with Article 11.

4.1.2 Royalty Term. Royalties shall be paid under this Section 4.1 on a
country-by-country and Product-by-Product basis during the period (the “Royalty
Term”) from the First Commercial Sale of such Product in such country until the
later of (a) [ * ], or (b) [ * ]. Notwithstanding the foregoing, Bayer’s
obligation to pay royalties pursuant to Section 4.1.1 shall [ * ] and the
Royalty Term shall [ * ] if [ * ], or if [ * ].

4.1.3 Royalty Reports and Payments. Within [ * ] following the end of each
calendar quarter, commencing with the calendar quarter in which the First
Commercial Sale of Product is made anywhere in the world, Bayer shall provide
Onyx a report estimating Net Sales of the Product for such calendar quarter.
Within [ * ] following the end of each calendar quarter, commencing with the
calendar quarter in which the First Commercial Sale of the Product is made
anywhere in the world, Bayer shall provide Onyx with a report containing the
following information for such calendar quarter, on a country-by-country basis:
(i) the amount of gross sales of Product in such country, (ii) an itemized
calculation of Net Sales showing deductions provided for in the definition of
“Net Sales,” (iii) the conversion of such Net Sales from the currency of sale
into Dollars, and (iv) the calculation of the royalty payment due on such sales
pursuant to Section 4.1.1. Bayer shall pay to Onyx in Dollars all amounts due to
Onyx pursuant to this Section 4.1 with respect to Net Sales by Bayer, its
Affiliates and their respective licensees and sublicensees within [ * ]
following the end of each calendar quarter in which royalties are due under
Section 4.1.1.

4.1.4 Books and Records. Bayer shall, and shall cause its Affiliates, licensees
and sublicensees to, keep complete and accurate books and records that disclose,
on country-by-country basis, the total sales and Net Sales of Product, the
number of units of Product sold, and all matters relating to those sales that
are relevant for the purposes of determining the royalties due Onyx hereunder.
Bayer shall, and shall cause its Affiliates to, (i) maintain such books and
records in sufficient detail to calculate all amounts payable hereunder and to
verify compliance with Bayer’s obligations under this Agreement and (ii) retain
such books and records until the later of (a) [ * ] after the end of the period
to which such books and records pertain, and (b) the expiration of the
applicable tax statute of limitations (or any extensions thereof), or for such
longer period as may be required by Applicable Laws.

 

24

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

4.1.5 Blocked Currency. In any country in which the local currency is blocked
and cannot be removed from the country, royalties accrued on Net Sales in such
country shall be paid to Onyx in the equivalent amount in Dollars.

4.2 Payment of Separate Development Costs. If Onyx conducts one or more Separate
Development Programs and Bayer obtains Drug Approval of the Product from the FDA
or EMA with respect to one or more Separate Indications based upon data
generated pursuant to a Separate Development Program, Bayer shall pay to Onyx [
* ] of the Separate Development Costs (or such greater amount as set forth
below) with respect to each and every such Separate Indication (with such
amounts subject to Bayer’s right to audit as provided in Section 4.7). Following
Drug Approval of Product for each such Separate Indication, Onyx shall provide
Bayer with an invoice setting forth, in Dollars, [ * ] of the Separate
Development Costs incurred with respect to such Separate Indication, together
with reasonable supporting documentation of such Separate Development Costs,
provided that if such first approval was obtained in the United States, the
amount of such invoice shall be [ * ] of the Separate Development Costs unless,
at the time of the first dosing of a patient in the first clinical trial for
such Separate Indication, the United States regulatory regime had changed to
require Price Approval prior to the commercial launch of a human pharmaceutical
in a new indication (it being agreed that Price Approval is not required in the
United States as of the Effective Date). If such first approval was either
(i) obtained with the EMA or (ii) obtained in the United States and the United
States regulatory regime had changed prior to the first dosing of a patient in
the first clinical trial for such Separate Indication to require Price Approval,
then Bayer shall pay to Onyx an additional [ * ] of the Separate Development
Costs with respect to the Product upon the earlier of (X) Price Approval is
obtained in the jurisdiction (European Union or U.S. as the case may be) where
the first Drug Approval was obtained or (Y) approval, including Price Approval
if required, has been obtained in the other jurisdiction (e.g., if the first
approval is obtained with the EMA and, prior to Price Approval in the European
Union, approval is obtained in the United States and no Price Approval is then
required in the United States). In all cases in which a payment is conditioned
upon Price Approval, if Price Approval is required in the European Union,
Bayer’s obligation to pay [ * ] of the Separate Development Costs shall be
conditioned upon Price Approval being granted in [ * ] major countries of the
European Union. In the event Onyx disputes whether Bayer has exercised
Commercially Reasonable Efforts to obtain Price Approval in a given territory
pursuant to Section 2.4.7, Onyx may refer such dispute to arbitration in
accordance with Section 12.3 and, in the event it is determined that Bayer
failed to use Commercially Reasonable Efforts to obtain Price Approval, Onyx
shall be entitled to receive the additional payment as if Price Approval had
been obtained. Bayer’s obligation to pay Onyx the Separate Development Costs
shall, in the case of costs for services provided by Bayer, be [ * ] of the
costs representing services provided by Bayer to Onyx. Bayer shall pay to Onyx,
in Dollars, the amount invoiced within [ * ] after the receipt of the invoice
(or each invoice, in the case of multiple payments). Onyx shall, and shall cause
its Affiliates to, keep complete and accurate books and records pertaining to
its and their Separate Development Costs, in sufficient detail to calculate all
amounts payable by Bayer under this Section 4.2. Onyx shall retain such books
and records until

 

25

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

the later of (i) [ * ] after the end of the period to which such books and
records pertain, and (ii) the expiration of the applicable tax statute of
limitations (or any extensions thereof), or for such longer period as may be
required by Applicable Laws.

4.3 Co-Promotion Program Payments. In addition to all other amounts payable by
Bayer to Onyx hereunder, Bayer shall pay to Onyx its Detail Fees, MSL Expenses
and Additional Expenses in accordance with Article III of Exhibit A. Onyx shall
keep complete and accurate books and records pertaining to its Detail Fees, MSL
Expenses and Additional Expenses, in sufficient detail to calculate all amounts
payable by Bayer under this Section 4.3. Onyx shall retain such books and
records until the later of (i) [ * ] after the end of the period to which such
books and records pertain, and (ii) the expiration of the applicable tax statute
of limitations (or any extensions thereof), or for such longer period as may be
required by Applicable Laws.

4.4 Mode of Payment. All payments under this Agreement shall be made by deposit
of Dollars in the requisite amount to such bank account as Onyx may from time to
time designate by notice to Bayer. For the purpose of calculating any sums due
under, or otherwise reimbursable pursuant to, this Agreement (including the
calculation of Net Sales expressed in currencies other than Dollars), a Party
shall convert any amount expressed in a foreign currency into Dollar equivalents
using its standard conversion methodology consistent with United States
generally accepted accounting principles consistently applied or international
financial reporting standards consistently applied, as applicable. Such standard
conversion methodology shall be based upon the arithmetic average of the daily
exchange rates (obtained from the Reuters Daily Rate Report or The Wall Street
Journal, Eastern U.S. Edition, or, if not so available, as furnished by a
Party’s local Affiliates) during the period from (a) the 25th day of the
preceding month (or, if such 25th day is not a Business Day, the immediately
preceding Business Day) through (b) the 24th day of the current month (or, if
such 24th day is not a Business Day, the immediately preceding Business Day).

4.5 Taxes. The amounts payable by Bayer to Onyx pursuant to this Agreement (each
a “Payment”) shall not be reduced on account of any taxes unless required by
Applicable Laws. If any Payment is subject to a deduction or withholding of tax,
the Parties shall use commercially reasonable efforts to perform all acts
(including by executing all appropriate documents) so as to enable Onyx to take
advantage of any applicable double taxation agreement or treaty. In the event
there is no applicable double taxation agreement or treaty, or if an applicable
double taxation agreement or treaty reduces but does not eliminate such tax,
Bayer shall pay the applicable tax to the appropriate Governmental or Regulatory
Authority, shall deduct the amount paid from the Payment due Onyx, and shall
provide to Onyx evidence of such payment within [ * ] following such payment.

4.6 Interest on Late Payments. If any payment due under this Agreement is not
paid when due, then such payment shall bear interest at a rate equal to the
lesser of: (a) [ * ] the United States prime rate as published by Citibank,
N.A., New York, New York, or any successor thereto, at 12:01 a.m. on the first
day of each calendar quarter in which such payment is overdue or (b) the maximum
rate permitted by Applicable Law; in each case calculated on the number of days
such payment is delinquent, compounded monthly.

 

26

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

4.7 Audit. At the request of the other Party, each Party shall, and shall cause
its Affiliates to, permit an independent auditor designated by the auditing
Party and reasonably acceptable to the audited Party, at reasonable times and
upon reasonable notice, to audit the books and records maintained pursuant to
this Article 4 (subject to obligations of confidentiality to such audited Party)
to ensure the accuracy of all reports and payments made hereunder, but only as
to any period ending not more than [ * ] prior to the date of such request, and
not more frequently than [ * ]. Except as provided below, the cost of this audit
shall be borne by the auditing Party, unless the audit reveals a variance of
more than five percent (5%) from the reported amounts, in which case the audited
Party shall bear the cost of the audit. Unless disputed pursuant to Section 4.8
below, if such audit concludes that (a) additional amounts were owed by the
audited Party, the audited Party shall pay the additional amounts, with interest
from the date originally due as provided in Section 4.6 or (b) excess payments
were made by the audited Party, the auditing Party shall reimburse such excess
payments, in either case ((a) or (b)), within thirty (30) days after the date on
which such audit is completed by the auditing Party.

4.8 Audit Dispute. In the event of a dispute with respect to any audit under
Section 4.7, the Parties shall work in good faith to resolve the disagreement.
If the Parties are unable to reach a mutually acceptable resolution of any such
dispute within [ * ], the dispute shall be submitted for resolution to a
certified public accounting firm jointly selected by each Party’s certified
public accountants or to such other Person as the Parties shall mutually agree
(the “Financial Expert”). The decision of the Financial Expert shall be final
and the costs of the Financial Expert as well as the initial audit shall be [ *
]. Not later than [ * ] after the decision of the Financial Expert and in
accordance with such decision, the audited Party shall pay the additional
amounts, with interest from the date originally due as provided in Section 4.6,
or the auditing Party shall reimburse such excess payments, as applicable.

4.9 Confidentiality. The receiving Party shall treat all information subject to
review under this Article 4 in accordance with the confidentiality provisions of
Article 7 and the Parties shall cause the independent auditor and the Financial
Expert to enter into reasonably acceptable confidentiality agreements with the
audited Party obligating such firms to retain all such financial information in
confidence pursuant to such confidentiality agreements.

ARTICLE 5

PHARMACOVIGILANCE

The Parties will cooperate with each other in order to fulfill all regulatory
requirements concerning drug safety surveillance and product complaint reporting
in the United States and in all countries in which Onyx is conducting any
Separate Development Program. For such purpose, as soon as reasonably
practicable after the Effective Date, the Parties shall enter into a separate
agreement setting forth the pharmacovigilance responsibilities of the Parties
and the procedures for safety information exchange to be carried out by the
Parties with respect to the

 

27

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Product (the “Pharmacovigilance Agreement”). In this regard, the Parties
currently have in effect an agreement entitled Procedures for Exchange of
Pharmacovigilance Data Regarding Sorafenib dated June 21, 2005, as amended from
time to time thereafter (the “Existing Pharmacovigilance Agreement”). The
Pharmacovigilance Agreement shall contain terms similar to those of the Existing
Pharmacovigilance Agreement.

ARTICLE 6

TERM AND TERMINATION

6.1 Term of Agreement. This Agreement shall become effective on the Effective
Date and shall remain in effect on a Product-by-Product and country-by-country
basis until the expiration of the Royalty Term for such Product in such country
(the “Term”). Notwithstanding the foregoing, the Parties’ rights and obligations
relating to the Co-Promotion Program in the United States, as set forth in
Article 3 and Section 4.3, shall terminate on the Co-Promotion Expiration Date.

6.2 Breaches. If either Party (the “Breaching Party”) shall have committed a
breach of this Agreement, the other Party (the “Notifying Party”) shall provide
written notice of such breach to the Breaching Party. Upon receipt of a notice
of breach other than a Material Breach, the alleged Breaching Party shall have [
* ] (or [ * ] with respect to payment breaches) within which to cure such breach
following receipt of such notice; provided, however, for breaches other than
payment, if the breach is capable of being cured but cannot be reasonably cured
in such [ * ] period, then the alleged Breaching Party shall have such
additional time as necessary to cure the breach if the alleged Breaching Party
(i) during such [ * ] period has submitted a plan that, if successfully carried
out, would be effective in curing such breach, and has commenced its execution
of such plan, and (ii) diligently pursues such plan thereafter. If the matter is
not resolved to the satisfaction of the Notifying Party during the foregoing
cure period, then the Notifying Party may, at its discretion, resort to the
dispute resolution mechanisms of Article 11 with respect to claims for damages,
attorneys’ fees and court costs, requests for equitable relief and other
available remedies in law or equity, provided that the Notifying Party shall
have no right to terminate this Agreement for such breach.

6.3 Termination of Co-Promotion Program for Material Breach. The Parties agree
that, except for Onyx’s Co-Promotion Program rights and obligations, this
Agreement shall not be terminated under any circumstances. If Onyx shall have
committed a Material Breach (defined below), Bayer may terminate all of Onyx’s
rights and obligations relating to the Co-Promotion Program in the United States
(as set forth in Article 3 and Section 4.3) as provided in this Section 6.3.

6.3.1 Material Breach. For purposes of this Agreement, a “Material Breach” means
a breach of this Agreement that is [ * ] (provided, that without limiting the
foregoing, [ * ].

6.3.2 Notice and Cure. If a Party believes that a Material Breach has occurred
(or will occur in the event such breach is determined to exist), it shall give
written notice to the

 

28

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Breaching Party of the nature of the breach and the reason the Notifying Party
believes it is a Material Breach. The alleged Breaching Party shall then have a
period of [ * ] following receipt of such notice in which to cure the breach;
provided, however, if the Material Breach is capable of being cured but cannot
be reasonably cured in such [ * ] period, then the alleged Breaching Party shall
have such additional time as necessary to cure the breach if the alleged
Breaching Party (i) during such [ * ]-period has submitted a plan that, if
successfully carried out, would be effective in curing such Material Breach, and
has commenced its execution of such plan, and (ii) diligently pursues such plan
thereafter. Any such notice of alleged Material Breach by the Notifying Party
shall include a reasonably detailed description of all relevant facts and
circumstances demonstrating, supporting and/or relating to each such alleged
Material Breach by the Breaching Party. In the event there is a dispute as to
whether a Material Breach has occurred, this Agreement shall survive pending a
determination pursuant to Section 11 below that a Material Breach has occurred.

6.3.3 Termination of Co-Promotion Program. If an alleged Material Breach by Onyx
is not cured within the cure period specified in Section 6.3.2, Bayer may give
notice of termination of the Co-Promotion Program (“Notice of Termination of
Co-Promotion Program”). If Onyx agrees that a Material Breach has occurred and
was not cured within the cure period, then Bayer may proceed to terminate the
Co-Promotion Program and all of Onyx’s rights and obligations thereunder
(including all rights and obligations under Article 3 and Section 4.3). If Onyx
does not agree that a Material Breach has occurred and was not cured within the
cure period, then the Co-Promotion Program shall survive, and the Parties shall
continue to perform their obligations under this Agreement with respect thereto,
until the issue of whether there has been an uncured Material Breach by Onyx is
resolved in accordance with Article 11. Either Party may elect to arbitrate
under Article 11 for an advance declaration that a breach, if found, would
constitute a Material Breach hereunder. If Bayer gives Notice of Termination of
Co-Promotion Program, and it is later determined by a court pursuant to
Article 11 that in fact there has not been an uncured Material Breach by Onyx,
then the Co-Promotion Program, and all of the Parties’ rights and obligations
under this Agreement with respect thereto, shall continue in full force and
effect. Notwithstanding the giving of any notice of termination pursuant to this
Section 6.3.3, each Party shall continue to fulfill its obligations under the
Co-Promotion Program at all times until the effective date of any such
termination.

6.4 Effects of Termination. Neither termination of the Co-Promotion Program nor
expiration of this Agreement shall release or operate to discharge either Party
from any liability or obligation that may have accrued prior to such termination
or expiration. Except as provided in the preceding sentence, upon the
Co-Promotion Expiration Date, neither Party shall have any further rights or
obligations under Article 3 or Exhibit A or otherwise with respect to the
Co-Promotion Program. Onyx and Bayer shall reasonably cooperate to transition to
Bayer Onyx’s Co-Promotion Program activities so as to minimize disruption to
Product sales and Promotion activity, and Onyx shall withdraw its sales force
from such Co-Promotion Program activities and its MSLs from the Medical Support
Program in a professional manner. Notwithstanding termination of the
Co-Promotion Program, all other provisions of this Agreement shall remain in
full force and effect, including Bayer’s obligation to pay royalties pursuant to
Section 4.1. Any termination of the Co-Promotion Program as provided herein
shall not be an exclusive remedy but shall be in addition to any remedies
whatsoever that may be available to the terminating Party pursuant to Article
11.

 

29

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

6.5 Survival. The representations, warranties, covenants and agreements of the
Parties in [ * ], and all provisions relating to Confidential Information shall
survive any expiration or termination of this Agreement. In addition, any
provision of this Agreement that, either from the express language or the
context thereof, is intended to survive any termination or expiration of this
Agreement shall survive any such expiration or termination.

ARTICLE 7

CONFIDENTIALITY

7.1 Confidentiality. Except to the extent expressly authorized by this Agreement
or otherwise agreed in writing by the Parties, each Party agrees that, during
the Term and for the [ * ] period following the expiration or termination of
this Agreement, it shall keep confidential and shall not publish or otherwise
disclose and shall not use for any purpose other than as provided for in this
Agreement (which includes the exercise of any rights or the performance of any
obligations hereunder) any Confidential Information furnished to it by the other
Party pursuant to this Agreement.

7.2 Authorized Disclosure. Each Party may disclose Confidential Information
belonging to the other Party to the extent such disclosure is reasonably
necessary in the following situations:

(i) filing or prosecuting Patents;

(ii) regulatory filings and other filings with Governmental or Regulatory
Authorities, including filings with the SEC, FDA or EMA;

(iii) prosecuting or defending litigation;

(iv) complying with Applicable Laws, including regulations promulgated by
securities exchanges;

(v) disclosure to its Affiliates, employees, agents, and independent
contractors, and any sublicensees, in each case only on a need-to-know basis and
solely in connection with the performance of this Agreement, provided that each
disclosee must be bound by obligations of confidentiality and non-use at least
as equivalent in scope as those set forth in this Article 7 prior to any such
disclosure; and

(vi) disclosure of the material terms of this Agreement to any bona fide
potential or actual investor, investment banker, acquirer, merger partner, or
other potential or actual financial partner, with the prior written consent of
the other Party not to be unreasonably withheld, and provided that in connection
with such disclosure, each disclosee must be bound by obligations of
confidentiality and non-use at least equivalent in scope to those set forth in
this Article 7 prior to any such disclosure.

 

30

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in the event a Party is required to make a
disclosure of the other Party’s Confidential Information pursuant to Sections
7.2(i), 7.2(ii), 7.2(iii) or 7.2(iv), it will, except where impracticable, give
reasonable advance notice to the other Party of such disclosure and use
reasonable efforts to secure confidential treatment of such information. In any
event, the Parties agree to take all reasonable action to avoid disclosure of
Confidential Information hereunder.

7.3 Public Announcements; Publications. During the Term, each Party (the
“Publishing Party”) shall submit to the other Party (the “Non-Publishing Party”)
for review and approval all proposed press releases, public filings with the
SEC, academic, scientific and medical publications and public presentations that
disclose previously undisclosed technical information regarding the Product,
provided that each Party shall have the right to make disclosures which in its
judgment are required by law, regulation, or the rules of any
nationally-recognized securities exchange. Such review and approval shall be
conducted for the purposes of preserving intellectual property protection and
the confidentiality of trade secrets and determining whether any portion of the
proposed publication or presentation containing the Confidential Information of
the Non-Publishing Party should be modified or deleted. Written copies of such
proposed publications and presentations (other than press releases or SEC or
securities exchange filings) shall be submitted to the Non-Publishing Party as
soon as reasonably practicable before submission for publication or
presentation. In the case of proposed SEC filings or other securities law
filings containing non-technical information regarding the Product or this
Agreement, the Parties shall follow the procedures and agreements they have in
place with respect to disclosures under the Collaboration Agreement, provided
that each Party shall have the right to make disclosures which in its judgment
are required by law, regulation, or the rules of any nationally-recognized
securities exchange. Onyx and Bayer will each comply with standard academic
practice regarding authorship of scientific publications and recognition of
contribution of other Parties in any publications.

ARTICLE 8

INDEMNIFICATION AND INSURANCE; LIMITATION OF LIABILITY

8.1 Indemnification by Onyx.

8.1.1 Indemnification. Onyx shall defend, indemnify and hold harmless Bayer and
its Affiliates and each of their officers, directors, shareholders, employees,
successors and assigns (each a “Bayer Indemnified Party”) from and against all
Claims of Third Parties, and all associated Indemnifiable Losses, incurred or
suffered by any of them to the extent resulting from or arising out of:

(i) the breach by Onyx or any of its Affiliates of any of its representations,
warranties or covenants in this Agreement;

 

31

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(ii) the negligent acts or negligent omissions or willful misconduct by Onyx or
any of its Affiliates in the performance of any of its obligations under this
Agreement; or

(iii) personal injury or death resulting from any human clinical trial included
within a Separate Development Program conducted by Onyx or any of its
Affiliates.

Notwithstanding the foregoing, no Bayer Indemnified Party shall be entitled to
any indemnification pursuant to this Section 8.1, to the extent the
Indemnifiable Loss for which indemnification is being sought is indemnifiable by
Bayer pursuant to Section 8.2, as to which Indemnifiable Loss each Party shall
indemnify the other to the extent of their respective liability.

8.1.2 Procedure. Bayer shall give Onyx prompt written notice of any Claim for
which it seeks to be indemnified under this Section 8.1, but the omission of
such notice shall not relieve Onyx from its obligations under this Section 8.1,
except to the extent Onyx can establish actual prejudice and direct damages as a
result thereof. Onyx shall have no obligation under this Section 8.1 with
respect to any Claim unless Onyx is granted full authority and control over the
defense, including, without limitation, settlement, of such Claim, and Bayer
cooperates fully with Onyx and its agents in defense of such Claim. Bayer shall
have the right to participate in the defense of any such Claim utilizing
attorneys of its choice, at its own expense. Subject to the remainder of this
subsection, Onyx shall have full authority and control to handle the Claim for
which Bayer seeks indemnification under this Section 8.1. Any settlement of the
Claim that would admit liability on the part of any Bayer Indemnified Party, or
that would involve any relief (including the payment of money damages), shall be
subject to Bayer’s prior written approval, such approval not to be unreasonably
withheld or delayed.

8.2 Indemnification by Bayer.

8.2.1 Indemnification. Bayer shall defend, indemnify and hold harmless Onyx and
its Affiliates and each of their officers, directors, shareholders, employees,
successors and assigns (each an “Onyx Indemnified Party”) from and against all
Claims of Third Parties, and all associated Indemnifiable Losses, incurred or
suffered by any of them to the extent resulting from or arising out of:

(i) the breach by Bayer or any of its Affiliates of any of its representations,
warranties or covenants in this Agreement;

(ii) the negligent acts or negligent omissions or willful misconduct by Bayer or
any of its Affiliates in the performance of any of its obligations under this
Agreement;

(iii) the supply of Products to Onyx under this Agreement; or

(iv) the development, manufacture, commercialization, use, storage,
import/export, or distribution of Products by or on behalf of Bayer or any of
its Affiliates including Claims based upon product liability.

 

32

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(v) any claim that the development, manufacture, commercialization, use,
storage, import/export, or distribution of Products infringe(s) or
misappropriate(s) any Third Party intellectual property rights except to the
extent arising from the use of the Product to conduct a Separate Development
Program (and not otherwise attributable to the composition of matter or other
uses of the Product) by Onyx or any of its Affiliates.

Notwithstanding the foregoing, no Onyx Indemnified Party shall be entitled to
any indemnification pursuant to this Section 8.2 to the extent the Indemnifiable
Loss for which indemnification is being sought is indemnifiable by Onyx pursuant
to Section 8.1, as to which Indemnifiable Loss each Party shall indemnify the
other to the extent of their respective liability.

8.2.2 Procedure. Onyx shall give Bayer prompt written notice of any Claim for
which it seeks to be indemnified under this Section 8.2 but the omission of such
notice shall not relieve Bayer from its obligations under this Section 8.2,
except to the extent Bayer can establish actual prejudice and direct damages as
a result thereof. Bayer shall have no obligation under this Section 8.2 with
respect to any Claim unless Bayer is granted full authority and control over the
defense, including, without limitation, settlement, of such Claim, and Onyx
cooperates fully with Bayer and its agents in defense of such Claim. Onyx shall
have the right to participate in the defense of any such Claim utilizing
attorneys of its choice, at its own expense. Subject to the remainder of this
subsection, Bayer shall have full authority and control to handle the Claim for
which Onyx seeks indemnification under this Section 8.2. Any settlement of the
Claim that would admit liability on the part of any Onyx Indemnified Party, or
that would involve any relief (including the payment of money damages), shall be
subject to Onyx’s prior written approval, such approval not to be unreasonably
withheld or delayed.

8.3 Insurance. From and after the Effective Date and for a period of [ * ] after
the expiration of this Agreement, Bayer and Onyx shall each obtain and/or
maintain, respectively, at its sole cost and expense, clinical trial insurance
and product liability insurance (including any self-insured arrangements) in
amounts, respectively, which are reasonable and customary in the pharmaceutical
industry in the United States for companies of comparable size and activities at
the respective place of business of such Party. Such product liability insurance
or self-insured arrangements shall insure against all liability, including,
without limitation, personal injury, physical injury, or property damage arising
out of its clinical trials, or the manufacture, sale, distribution, or marketing
of the Products. Each Party shall provide to the other, upon request of the
other Party, a certificate of insurance verifying the existence of such
insurance.

8.4 Limitation of Liability. NOTWITHSTANDING ANY OTHER PROVISION CONTAINED
HEREIN, UNLESS RESULTING FROM A PARTY’S FRAUDULENT BEHAVIOR, IN NO EVENT SHALL
BAYER, ON THE ONE HAND, OR ONYX, ON THE OTHER HAND, BE LIABLE TO THE OTHER OR
ANY OF THE OTHER PARTY’S AFFILIATES FOR ANY PUNITIVE OR EXEMPLARY DAMAGES
SUFFERED OR INCURRED BY SUCH OTHER PARTY OR ITS AFFILIATES IN CONNECTION WITH A
BREACH OR ALLEGED BREACH OF THIS AGREEMENT. IT IS UNDERSTOOD THAT THE FOREGOING
SENTENCE SHALL NOT LIMIT THE OBLIGATIONS OF BAYER, ON THE ONE HAND, OR ONYX, ON
THE OTHER HAND, TO INDEMNIFY THE OTHER FROM AND AGAINST THIRD PARTY CLAIMS UNDER
THIS ARTICLE 8.

 

33

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

ARTICLE 9

REPRESENTATIONS, WARRANTIES AND COVENANTS

9.1 Representations by Onyx. Onyx represents and warrants to Bayer as of the
Effective Date that:

(i) this Agreement has been duly authorized and executed by it and is legally
binding upon it, enforceable in accordance with its terms, and the execution,
delivery and performance of this Agreement by Onyx does not conflict with, or
constitute a breach of or under, any order, judgment, agreement or instrument to
which Onyx is a party;

(ii) the execution, delivery and performance of this Agreement by Onyx does not
require the consent of any Person or the authorization of (by notice or
otherwise) any Governmental or Regulatory Authority; and

(iii) it has not and has never been, nor have any of its employees, agents or
subcontractors who may provide services under this Agreement ever been debarred
or, to the best of its knowledge, (i) convicted of a crime for which a person or
entity can be debarred under Section 306(a) or 306(b) of the United States
Generic Drug Enforcement Act of 1992 or under 42 U.S.C. Sections 1320-7; or
(ii) sanctioned by, or suspended, excluded or otherwise ineligible to
participate in any federal health care program, including Medicare and Medicaid
or in Federal Procurement or non-procurement programs.

9.2 Representations by Bayer. Bayer represents and warrants to Onyx as of the
Effective Date that:

(i) this Agreement has been duly authorized and executed by it and is legally
binding upon it, enforceable in accordance with its terms, and the execution,
delivery and performance of this Agreement by Bayer does not conflict with, or
constitute a breach of or under, any order, judgment, agreement or instrument to
which Bayer is a party;

(ii) the execution, delivery and performance of this Agreement by Bayer does not
require the consent of any Person or the authorization of (by notice or
otherwise) any Governmental or Regulatory Authority; and

(iii) it has not and has never been, nor have any of its employees, agents or
subcontractors who may provide services under this Agreement ever been debarred
or, to the best of its knowledge, (i) convicted of a crime for which a person or
entity can be debarred under Section 306(a) or 306(b) of the United States
Generic Drug Enforcement Act of 1992 or under 42 U.S.C. Sections 1320-7; or
(ii) sanctioned by, or suspended, excluded or otherwise ineligible to
participate in any federal health care program, including Medicare and Medicaid
or in Federal Procurement or non-procurement programs.

 

34

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

9.3 Disclaimer Of Warranties. EXCEPT FOR THE EXPRESS REPRESENTATIONS AND
WARRANTIES SET FORTH IN SECTIONS 9.1 AND 9.2, NEITHER PARTY MAKES ANY
REPRESENTATION OR GRANTS ANY WARRANTY, EXPRESS OR IMPLIED, EITHER IN FACT OR BY
OPERATION OF LAW, BY STATUTE OR OTHERWISE, AND EACH PARTY SPECIFICALLY DISCLAIMS
ANY OTHER WARRANTIES, WHETHER WRITTEN OR ORAL, OR EXPRESS OR IMPLIED, INCLUDING
ANY WARRANTY OF QUALITY, MERCHANTABILITY, OR FITNESS FOR A PARTICULAR USE OR
PURPOSE OR ANY WARRANTY AS TO THE VALIDITY OF ANY PATENTS OR THE
NON-INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.

9.4 Covenants.

9.4.1 No Debarment. Each Party covenants that, during the Term (i) it shall not
use in any capacity, in connection with the performance of the activities
contemplated by this Agreement, any Person who has been debarred pursuant to
Section 306 of the FFDCA, or who is the subject of a conviction described in
such section and (ii) it shall inform the other Party in writing immediately if
it or any Person who is performing activities hereunder on its behalf is
debarred or is the subject of a conviction described in Section 306, or if any
action, suit, claim, investigation, or legal or administrative proceeding is
pending or, to the best of its knowledge, is threatened, relating to the
debarment or conviction of it or any Person performing services hereunder on its
behalf.

9.4.2 No Violation. Each Party covenants that, during the Term, neither it nor
any of its Affiliates will enter into or otherwise have any obligation to any
Person, contractual or otherwise, that is in violation of the terms of this
Agreement, inconsistent with the rights and licenses granted to the other Party
hereunder, or that would impede the fulfillment of such Party’s obligations
hereunder.

9.4.3 Training. Each Party covenants that, during the Co-Promotion Term, all of
its employees who are involved in the contracting for, or Promoting, selling or
reporting the price of Products that are reimbursed by Medicare, Medicaid and
all other federal healthcare programs (as defined in 42 U.S.C.
Section 1320(a)7(b)(f)) will, prior to deployment, receive appropriate training
on proper marketing and sales techniques consistent with the obligations of
Bayer pursuant to the CIA and as directed by the Executive Committee.

9.4.4 Product Trademarks. Bayer covenants that it holds, or will hold, all
right, title and interest to all Product trademarks, such trademarks shall be in
full force as of the Co-Promotion Effective Date, and Bayer will use its
Commercially Reasonable Efforts to maintain such trademarks in full force during
the Co-Promotion Term.

9.4.5 Product Supply. Bayer covenants that the Product to be supplied to Onyx
for use in any Separate Development Program during the Term shall meet the
Product Warranty, and the Product to be distributed by Bayer in the United
States during the Co-Promotion Term will, at the time of shipment by or on
behalf of Bayer, have been manufactured in conformity with GMPs and will not be
adulterated or misbranded within the meaning of the Act or comparable state
laws.

 

35

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

9.4.6 IP Matters. In connection with any proposed Separate Development Program,
the Parties agree to cooperate and share information regarding the existence of
potential Third Party intellectual property rights relating to such activities.
Each Party agrees to disclose any information, of which it is aware, where the
development activities proposed to be conducted under the Separate Development
Plan may be covered by any Third Party intellectual property rights; provided
that neither Party shall be required to investigate whether there are any
intellectual property rights of Third Parties that may impact Onyx’s ability to
conduct a Separate Development Program.

ARTICLE 10

NOTICES

Except as otherwise specifically provided herein, any notice or other document
to be given under this Agreement shall be in writing and shall be deemed to have
been duly given if sent by nationally recognized overnight courier or confirmed
facsimile transmission to a Party (followed by hard copy by mail) or delivered
in person to a Party at the address or facsimile number set out below for such
Party or such other address as the Party may from time to time designate by
written notice to the other in accordance with this Article 10:

If to Bayer:

Bayer HealthCare LLC

555 White Plains Road

Tarrytown, NY 10591

Attention: Sr. VP and General Counsel

Facsimile: (914) 366-1784

With a copy to:

Bayer HealthCare Pharmaceuticals Inc.

340 Changebridge Road

Montville, NJ

Attention: Global Head of Oncology

Facsimile: (973) 487-2929

If to Onyx:

Onyx Pharmaceuticals, Inc.

249 E. Grand Avenue

South San Francisco, CA 94080

Attention: Chief Executive Officer

 

36

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Telephone: (650) 266-0000

Facsimile: (650) 266-0100

With a copy to:

Cooley LLP

3175 Hanover Street

Palo Alto, CA 94304

Attention: Robert L. Jones, Esq.

Telephone: (650) 843-5000

Facsimile: (650) 849-7400

Any such notice or other document shall be deemed to have been received by the
addressee simultaneously with the transmission or delivery thereof.

ARTICLE 11

DISPUTE RESOLUTION

The Parties recognize that disputes under this Agreement (other than matters for
which decisions or approvals are reserved to Bayer under this Agreement)
(“Dispute(s)”) may arise from time to time. It is the objective of the Parties
to establish procedures to facilitate the resolution of Disputes in an expedient
manner by mutual cooperation and without resort to litigation. To accomplish
this objective, the Parties shall follow the procedures set forth in this
Article 11 if and when a Dispute arises under this Agreement. Any Disputes
between the Parties that cannot be resolved by good faith negotiation shall be
referred, by written notice from either Party to the other, to the EC. The EC
shall meet as soon as possible, and not more than thirty (30) days after such
notice is received, and shall make diligent, good faith efforts to resolve such
Dispute in a manner that is consistent with the terms of this Agreement and the
principles underlying such terms and that balances the legitimate interests of
both Parties. In the event that the members of the EC are not able to resolve
such Dispute during such meeting, the EC shall refer such Dispute to the ASC in
writing. The ASC shall meet as soon as possible, and not more than thirty
(30) days after such notice is received, and if the ASC has not resolved such
dispute by the end of such 30-day period (or any mutually agreed extension
thereof), either Party may submit such Dispute to arbitration as set forth in
Section 12.3.

ARTICLE 12

MISCELLANEOUS PROVISIONS

12.1 Assignment. Neither Party may assign or transfer this Agreement or any
rights or obligations hereunder without the prior written consent of the other,
except that a Party may make such an assignment without the other Party’s
consent to Affiliates or to a successor to all or substantially all of the
business of such Party, whether in a merger, sale of stock, sale of assets or
other transaction. Any permitted successor or assignee of rights and/or
obligations hereunder

 

37

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

shall, in a writing to the other Party, expressly assume performance of such
rights and/or obligations (and in any event, any Party assigning this Agreement
to an Affiliate shall remain bound by the terms and conditions hereof).

12.2 Royalty Transferability. Bayer recognizes that Onyx may desire to sell, to
one or more Third Parties, Onyx’s rights to receive royalties under this
Agreement from the sale of Products. To facilitate such sale, the Parties hereby
agree, notwithstanding anything in this Agreement to the contrary, that (a) Onyx
may, without Bayer’s consent, assign, sell, pledge, contribute or otherwise
transfer, in whole or in part, its rights to (i) receive royalties pursuant to
Section 4.1, (ii) receive reports pursuant to Section 4.1 with respect to Net
Sales of the Product and other information relating to calculation of the
royalty payments owed pursuant to Section 4.1, (iii) receive copies of reports
and/or results of any audit conducted pursuant to Section 4.7 with regard to the
correctness of payments made and reports provided pursuant to Section 4.1, and
(iv) further assign, sell, pledge, contribute or otherwise transfer such rights
to receive, and ownership interests in, the royalties described in
clause (a)(i), and the related reports and information described in clauses
(a)(ii) and (a)(iii), (b) the reports and information described in clauses
(a)(ii) and (a)(iii) shall not be considered “Confidential Information” under
the Collaboration Agreement so long as (A) any proposed or actual assignee,
purchaser, pledgee, contribution recipient or other transferee is bound, prior
to receiving such reports and information, to written or professional
confidentiality and non-use obligations no less stringent than those contained
in the Collaboration Agreement (giving effect to this clause (b)), and (c) the
agreements contained in clauses (a) and (b) shall be binding on each of them and
their respective successors and assigns, and (B) such assignment, sale, pledge,
contribution or other transfer creates no additional liabilities of Bayer, or
rights in favor of the proposed or actual assignee, purchaser, pledgee,
contribution recipient or other transferee, in addition to the rights and
liabilities of the Parties set forth in this Agreement. In the event that Onyx
transfers to a Third Party the right to receive [ * ] the royalty payments to
which Onyx is entitled to receive for Products under this Agreement, then, [ * ]
and [ * ] shall [ * ].

12.3 Governing Law; Disputes.

12.3.1 This Agreement shall be deemed to have been entered into and shall be
construed and enforced in accordance with the laws of the State of California as
applied to contracts made and to be performed entirely within the State of
California without giving effect to any choice or conflict of law provisions.

12.3.2 The Parties agree that all disputes arising out of or in connection with
this Agreement (including whether a dispute is subject to arbitration) shall be
solely and exclusively resolved through arbitration in San Francisco, California
before a panel of three (3) neutral arbitrators, which shall be selected as
follows within thirty (30) days from the request for arbitration: Bayer shall
select one arbitrator, Onyx shall select one arbitrator, and Bayer and Onyx
shall seek to agree on the selection of the third arbitrator; provided that if
Bayer and Onyx fail to agree on such third arbitrator within such thirty
(30)-day period, then the arbitrators designated by Onyx and Bayer shall select
the third arbitrator within fifteen (15) days. Judgment on the award may be
entered in any court having jurisdiction. The arbitration shall be

 

38

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

administered by JAMS pursuant to its Comprehensive Arbitration Rules &
Procedures, except that the Parties expressly agree that any arbitration
pursuant to this Section 12.3.2 shall be a “baseball-style” arbitration governed
by Rule 33 of the JAMS Comprehensive Arbitration Rules & Procedures (effective
October 1, 2010). Each Party shall bear its own costs and expenses in connection
with a dispute brought under this Section 12.3.2, provided that Bayer and Onyx
shall share equally in the costs of the arbitration panel and any fee imposed by
JAMS. Notwithstanding any Rule to the contrary, the Parties expressly agree to
the following discovery procedures for any arbitration initiated pursuant to
this Section 12.3.2: the Parties shall be entitled to take discovery within the
scope provided for in the JAMS Comprehensive Arbitration Rules & Procedures.
With respect to limits on the type and amount of discovery, each Party shall be
entitled to [ * ]. The arbitration panel may allow discovery beyond these limits
upon a showing a good cause.

12.3.3 Without modifying the agreement set forth in Section 12.3.2, the Parties
intend that in the event of an operational dispute under this Agreement, the
Parties shall seek to resolve their differences through an expedited
determination by a neutral expert who has no affiliation whatsoever with either
Party. The exact process and scope of such expert determination shall be
determined by the Parties at that time (or from time to time in the event of
multiple referrals to such an expert). In the absence of mutual agreement to
pursue such an expedited expert determination, the rules of Section 12.3.2 shall
apply. No written statement of reasons shall accompany the arbitration decision
unless both Parties agree that such a statement is necessary. To the extent
non-monetary relief is an issue in the arbitration, each Party shall submit its
proposal regarding non-monetary relief, and the arbitration panel shall choose
between the Parties’ proposals.

12.4 Waiver. Except as specifically provided for herein, the waiver from time to
time by either of the Parties of any of their rights or their failure to
exercise any remedy shall not operate or be construed as a continuing waiver of
same or of any other of such Party’s rights or remedies provided in this
Agreement. No course of conduct or dealing between the Parties shall act as a
modification or waiver of any provisions of this Agreement.

12.5 Entire Agreement; Amendment. This Agreement and any and all documents or
agreements referenced herein or Exhibits hereto, including the Collaboration
Agreement to the extent referenced herein, contain all of the terms agreed to by
the Parties regarding the subject matter of this Agreement and supersede any
prior oral or written agreements, understandings or arrangements between the
Parties as to the subject matter hereof. This Agreement may not be amended,
modified, altered or supplemented except by means of a written agreement or
other instrument executed by both of the Parties hereto.

12.6 Severability. If any term, covenant or condition of this Agreement or the
application thereof to any Party or circumstance shall, to any extent, be held
to be invalid or unenforceable, then (i) the remainder of this Agreement, or the
application of such term, covenant or condition to the Parties or circumstances
other than those as to which it is held invalid or unenforceable, shall not be
affected thereby and each term, covenant or condition of this Agreement shall be
valid and be enforced to the fullest extent permitted by law; and (ii) the

 

39

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Parties covenant and agree to renegotiate any such term, covenant or application
thereof in good faith in order to provide a reasonably acceptable alternative to
the term, covenant or condition of this Agreement or the application thereof
that is invalid or unenforceable, it being the intent of the Parties that the
basic purposes of this Agreement are to be effectuated.

12.7 Relationship of the Parties. The Parties hereto are acting and performing
as independent contractors, and nothing in this Agreement creates the
relationship of partnership, joint venture, sales agency or principal and agent.
Neither Party is the agent of the other, and neither Party may hold itself out
as such to any other Person.

12.8 No Implied Licenses. Each of the Parties hereby acknowledges and agrees
that, except as otherwise explicitly provided in this Agreement, such Party
shall not by entering into this Agreement have, assert or acquire any right,
title or interest in or to any intellectual property or other proprietary rights
of the other Party.

12.9 Counterparts; Electronic Execution. This Agreement may be executed in one
(1) or more counterparts, each of which shall be deemed an original, but both of
which together shall constitute one and the same instrument. Each Party may
execute this Agreement by facsimile transmission or in Adobe™ Portable Document
Format (PDF) sent by electronic mail. Facsimile or PDF signatures of authorized
signatories of the Parties will be deemed to be original signatures, will be
valid and binding upon the Parties, and, upon delivery, will constitute due
execution of this Agreement.

12.10 Force Majeure. Neither Party shall be liable or responsible to the other
Party for loss or damages, nor shall it have any right to terminate this
Agreement for any default or delay attributable to any event beyond its
reasonable control and without its fault or negligence, including but not
limited to acts of God, acts of government (including injunctions), fire, flood,
earthquake, strike, lockout, labor dispute, breakdown of plant, shortage of
critical equipment, loss or unavailability of manufacturing facilities or
material, casualty or accident, civil commotion, acts of public enemies, acts or
terrorism or threat of terrorist acts, blockage or embargo and the like (a
“Force Majeure Event”); provided, however, that in each such case the Party
affected shall use Commercially Reasonable Efforts to avoid such occurrence and
to remedy it promptly. The Party affected shall give prompt notice of any such
cause to the other Party. The Party giving such notice shall thereupon be
excused from such of its obligations hereunder as it is thereby disabled from
performing for so long as it is so disabled and the Party receiving notice shall
be similarly excused from its respective obligations which it is thereby
disabled from performing; provided, however, that such affected Party commences
and continues to take reasonable and diligent actions to cure such cause.

12.11 Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

12.12 Not An Amendment of The Collaboration Agreement. Although this contract
addresses matters arising from the Collaboration Agreement, it is a separate
contract and shall not be considered an amendment of the Collaboration
Agreement.

 

40

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

41

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the
Effective Date.

 

BAYER HEALTHCARE LLC By:  

/s/ R. Scott Meece

Title:  

General Counsel + Sr. Vice President

ONYX PHARMACEUTICALS, INC. By:  

/s/ N. Anthony Coles

Title:  

President & CEO

SIGNATURE PAGE TO AGREEMENT REGARDING REGORAFENIB

 

1

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Exhibit A

Provisions Regarding Co-Promotion

“Detail” shall mean a one-on-one in-person contact (which may include
E-detailing performed by a human representative if included by Bayer in the
Co-Promotion Plan) in which an Onyx sales representative or E-detailing
representative makes a presentation, including, without limitation, selling
message and features and benefits of the Product to a member of the Target
Healthcare Professionals, and during which [ * ]. Except as provided otherwise
herein, [ * ] and [ * ] shall [ * ]. [ * ] and [ * ] shall [ * ]. [ * ] or [ * ]
shall only be considered [ * ]; except that [ * ] shall constitute [ * ] that [
* ] and [ * ]. For the avoidance of doubt, [ * ] if [ * ]. When used as a verb,
Detail shall mean to engage in the activities set forth herein.

“Detail Fee” means [ * ], increased or decreased on January 1 of each calendar
year, beginning [ * ], to reflect any year-to-year percentage increase or
decrease (as the case may be) in the Consumer Price Index for the US City
Average (all items) (CPI) (based on a cumulative index of CPI numbers from the
index most recently available at the date of the prior calculation to the index
available as of the date of the calculation of such Detail Fee); provided that
the Detail Fee for E-details shall be reasonably agreed by the Parties in the
Co-Promotion Plan subject to escalation under Section 12.3 of the Agreement.

“Detailing Plan” shall mean the written plan included as part of the
Co-Promotion Plan that describes the specific objectives and obligations of the
Parties with respect to Detailing of the Product to the Target Healthcare
Professionals. The Detailing Plan shall be consistent with this Agreement and
may include such items as (i) identification and prioritization of Target
Healthcare Professionals by deciles, (ii) allocation of Target Healthcare
Professionals between the Bayer and Onyx sales forces, including by geographic
territory, (iii) reach and frequency requirements for the Target Healthcare
Professionals during each calendar quarter covered by the Detailing Plan,
(iv) sample requirements, if applicable, by deciles, and (v) Product tactics,
selling message and strategies therefor.

ARTICLE I

GOVERNANCE OF CO-PROMOTION

1.1 Governance. The Parties agree to establish a committee (the “Working Group”)
to discuss and resolve issues with the development of the Detailing Plan and the
development of the Medical Affairs Program.

1.2 Composition. The Working Group will be comprised of six members, three from
Bayer and three from Onyx, including the Onyx and Bayer Marketing Contacts.
Either Party may substitute in its sole discretion members of the Working Group
from time to time provided, however that the described functionality is retained
and bearing in mind that a key objective with respect to membership in the
Working Group shall be preserving continuity. At least [ * ] prior to the
anticipated delivery date of the Co-Promotion Plan, Bayer shall notify Onyx, and
the Parties shall reasonably promptly appoint their representatives to the
Working Group and establish a charter outlining the general functions and
matters to be discussed and referred to the Working Group.

 

1

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

1.3 Meetings. Meetings of the Working Group shall be held at least quarterly,
unless both Bayer and Onyx determine, no later than thirty (30) days in advance
of any meeting following the initial meeting, that a meeting is unnecessary. In
such instance, the next meeting will be scheduled for the following calendar
quarter. Unless otherwise agreed to by the Working Group the location of the
Working Group meetings shall alternate between the office of Onyx and Bayer.
Meetings shall be face-to-face and in person except that, upon the prior
agreement of the Parties, meetings may be via other methods of communication
such as teleconferences and/or videoconferences. Each Party shall bear its own
costs associated with its participation on the Working Group, including all
travel and living expenses.

1.4 Decision Making. The Working Group shall be chaired by a representative of
Bayer. The Parties will strive to make decisions within the Working Group by
consensus, provided that Bayer shall have final decision-making authority on any
matter that is within the authority of the Working Group.

ARTICLE II

CO-PROMOTION AND MEDICAL AFFAIRS PROGRAM

2.1 Engagement. Bayer hereby agrees to engage Onyx during the Co-Promotion Term
(defined below) to conduct the Co-Promotion Program in the United States, upon
and subject to the terms and conditions set forth in this Agreement, and hereby
agrees to engage Onyx to provide services under the Medical Affairs Program in
those territories served by Onyx under the Co-Promotion Program. Bayer hereby
grants Onyx during the Co-Promotion Term a royalty-free co-exclusive license
under Product trademarks and copyrights Controlled by Bayer, to use and display
such Product trademarks and copyrights solely in connection with the conduct of
the Co-Promotion Program and the Medical Affairs Program in the United States
pursuant to this Agreement.

2.2 Co-Promotion Plan.

(a) Plan and Amendments. At least [ * ] in advance of the anticipated
Co-Promotion Effective Date (defined below), and by [ * ] of each succeeding
year during the Co-Promotion Term, Bayer shall prepare and submit to the Working
Group for review and comment, but not approval, a written plan prepared by Bayer
consistent with the terms of this Agreement that sets forth the strategy and
objectives of the Parties with respect to the Sales Program and the Medical
Affairs Program covering a period of at least [ * ] following First Commercial
Sale of the Product (the “Co-Promotion Plan”). Each Party will cooperate with
the other Party in the establishment of the initial Co-Promotion Plan based upon
Onyx’s election under Section 2.2(b) of this Exhibit A and the implementation of
such election by Bayer into the Co-Promotion Plan along with any resulting
Detail Plan and Target Call List. Bayer shall prepare and submit to the

 

2

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Working Group for review and comment, but not approval, amendments and updates
to the Co-Promotion Plan not less than [ * ], sufficiently in advance of each
Party’s sales direction meeting, which will occur generally at the same time, or
more frequently as needed to take into account changed circumstances or
completion, commencement or cessation of the Co-Promotion Program activities not
contemplated by the then-current Co-Promotion Plan, subject to Section 2.1(b) of
this Exhibit A. The Co-Promotion Plan shall set forth the manner in which the
Sales Program and the Medical Affairs Program are to be implemented in the
United States during the period to which the Co-Promotion Plan relates and shall
address consistent with Section 2.2(c) of this Exhibit A: (i) aggregate number
of annual Details to be provided by the Parties, the geographic allocation and
specific physician targets of such Details and such other specific allocation of
resources as to be included in a Detailing Plan; (ii) Product positioning and
strategy; (iii) training programs to be conducted; (iv) the allocation and list
of Target Healthcare Professionals to be targeted for Detailing, including
allocation by geographic territory; (v) any information to be specifically
included in the CRM System; (vii) administration and logistics of the patient
assistance program; (viii) market research; and (ix) such other information and
projects relating to the Sales Program as are deemed advisable by the Parties.
Bayer will provide the following additional information relative to the Product
to Onyx when available to Bayer management: quarterly Details; Product tactics;
professional and trade relations activities; specifications for the development
of Marketing Materials; and advertising. Bayer shall also deliver to the Working
Group (if it has not already received it) such information regarding the sales
program for Collaboration Compounds (including the topics listed in items
(i) through (viii) above and the preceding sentence) as would be relevant to the
development of the Co-Promotion Plan for the Product. The purpose of the
foregoing exchange and discussion of materials shall be to enable Onyx personnel
to understand and contribute to the marketing and sales of Product, and to seek
to coordinate such activities with activities related to Collaboration Compounds
and the Parties allocation of rights and obligations under the Collaboration
Agreement, while preserving the right of Bayer to make final decisions related
to the marketing and sales of Product. Bayer will promptly provide Onyx with any
updated projections for such First Commercial Sale and anticipated delays.

(b) Onyx Resource Commitment. Onyx shall have the right during the Co-Promotion
Term to deploy up to [ * ] of the aggregate Details set forth in the
then-current Co-Promotion Plan. No later than [ * ] in advance of the
anticipated Co-Promotion Effective Date as part of the draft Co-Promotion Plan,
Bayer shall provide Onyx with the total number of Details to be deployed in the
United States during the calendar year in which Product is expected to first be
sold in the United States, and the first calendar year thereafter. Thereafter,
no later than [ * ] of the first full calendar year of Product sales in the
United States, and [ * ] of each calendar year thereafter during the
Co-Promotion Term, Bayer shall provide Onyx with the total number of Details to
be deployed in the United States for the upcoming calendar year. Within [ * ]
after Onyx’s receipt from Bayer of each of these amounts, Onyx shall determine
in its discretion, and shall inform Bayer of, the percentage of Details (not to
exceed [ * ] of the aggregate) that Onyx shall deploy during the upcoming
calendar year (such percentage, the “Yearly Detail Percentage Election”). Bayer
shall promptly notify Onyx of any increase or decrease in the aggregate number
of planned Details for the Product. In the event Bayer decreases the number of
Details from the level set forth in the then-current Co-Promotion Plan by more
than [ * ],

 

3

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Onyx shall have [ * ] to implement such decrease. In the event that Bayer
increases the number of Details by more than [ * ] from the level set forth in
the then-current Co-Promotion Plan, it shall give Onyx at least [ * ] to
implement any such increase. In connection with any such proposed increase or
decrease, Bayer shall amend the annual Co-Promotion Plan accordingly.

(c) Consistency with the Promotion of Collaboration Products. In furtherance of
the Parties’ rights and obligations under the Collaboration Agreement with
respect to Collaboration Products and this Agreement, Bayer agrees that it shall
use Commercially Reasonable Efforts to plan, develop and implement Onyx’s
participation in the Co-Promotion Program in a manner that is consistent with
the commercial activities allocated to the Parties under the Collaboration
Agreement. Without limiting the generality of the foregoing, Bayer shall use
Commercially Reasonable Efforts to (i) allocate Onyx’s activities under the
Co-Promotion Plan, Detailing Plan and Target Call List in a manner that is
consistent with Onyx’s commercial activities with Collaboration Compounds where
applicable; and (ii) provide that the allocation of Onyx’s sales representatives
by geography for the Product is consistent with those territories allocated to
Onyx for Collaboration Products. In addition, each Party agrees not to take any
action under this Agreement that would contravene the other Party’s decision
making and other rights under the Collaboration Agreement with respect to
Collaboration Products.

(d) Bayer Obligations. Bayer shall use Commercially Reasonable Efforts to
perform its commercial activities for the Product and obligations under this
Agreement (including development and implementation of the Co-Promotion Plan,
Detailing Plan and Call List) in a manner reasonably designed to facilitate
Onyx’s compliance with its obligations under this Agreement and consistent with
the performance provided to comparable Bayer resources, including the timely
availability of Marketing Materials and Product Training Materials. Onyx shall
not be responsible for any delay or breach of this Agreement to the extent
directly caused by Bayer’s failure to perform its obligations under this
Agreement.

(e) Onyx Sales Force. Onyx shall perform its obligations under the Detailing
Plan through representatives under the direct and exclusive authority,
supervision and control of Onyx at all times during the Co-Promotion Term. Onyx
shall supervise and maintain such competent and qualified sales representatives
as may be required to Promote the Product in the United States as provided
herein and in the Detailing Plan. Onyx shall not [ * ] without the prior
approval of Bayer, except for [ * ] as part of the Co-Promotion Plan. Subject to
the immediately preceding sentence, Onyx sales representatives shall (i) be
full-time employees on the payroll of Onyx, (ii) of a quality at least
equivalent to that provided by Onyx to product lines it is promoting at the time
of its Co-Promotion hereunder and (iii) not be Debarred by the FDA. At least [ *
] of Onyx sales representatives providing in-person Detailing of the Product
shall have a minimum of [ * ] of pharmaceutical sales experience, including at
least [ * ] of oncology sales experience.

(f) Compensation Programs for Onyx Sales Representatives. Onyx shall be solely
responsible for any compensation that is payable to the Onyx sales
representatives. Onyx represents and warrants to Bayer that its compensation
programs for the Onyx sales representatives do not, and will not, provide
financial incentives that, to its knowledge, facilitate

 

4

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

the promotion, sales, and marketing of the Product in violation of applicable
Laws. Onyx agrees to include the Product in its Onyx sales representatives bonus
compensation programs. Onyx further agrees that for its sales representatives no
less than [ * ] of any bonus payable to its sales representatives shall be tied
to the Product.

2.3 Target Healthcare Professionals; Field Assignments.

(a) At least [ * ] in advance of the anticipated Co-Promotion Effective Date,
and no later than [ * ] of each succeeding year, the Working Group shall discuss
prospective accounts, segmentation, targeting and other promotional benchmarks
and, based on such benchmarks as may be mutually agreed upon by the Parties,
Bayer shall establish an annual Detailing and targeting plan consistent with the
terms of this Agreement, including Section 2.2(c) of this Exhibit A (“Target
Call List”). Both Parties shall have full access to the Target Call List and
modifications thereto. Bayer shall seek Onyx’s input on the formulation of the
Target Call List and the determination of the number of Details, and will give
due consideration to all such input provided by Onyx.

(b) Based on such consultation with Onyx and the Working Group, Bayer shall
assign responsibility for Detailing by each Party’s sales representatives to
Target Healthcare Professionals identified on the Target Call List and shall
assign responsibility for medical education activities by each Party’s MSL FTEs
consistent with the terms of this Agreement, including Section 2.2(c) of this
Exhibit A. Bayer shall equitably allocate such assignments so that each Party’s
sales representatives will be assigned valuable accounts and an equitable share
of responsibility for desirable Target Healthcare Professionals, including high
decile prescribers and practices. Each Party’s MSLs will be assigned
responsibility for an equitable share of medical education activities and all
key opinion leaders.

2.4 Detail Reports. Onyx, within thirty (30) calendar days after the end of each
calendar quarter during the Co-Promotion Term, will provide to Bayer on an
electronic medium a record of its Detailing activity by account and healthcare
professional, including Details and reflecting the relevant territory, district
and regional configuration (a “Detail Report”). This Detail Report will provide
information on all Details to Target Healthcare Professionals allocated to Onyx.
Once submitted to Bayer, such Detail Report may not be revised except to correct
any error.

2.5 Medical Affairs Program.

(a) Program and Amendments. At least [ * ] in advance of the anticipated
Co-Promotion Effective Date, and by [ * ] of each succeeding year during the
Co-Promotion Term, Bayer shall prepare and submit to the Working Group for
review and comment, but not approval, a written plan prepared by Bayer
consistent with the terms of this Agreement that sets forth the strategy and
objectives of the Parties with respect to the Medical Affairs Program covering a
period of at least [ * ] following First Commercial Sale of the Product. Each
Party will cooperate with the other Party in the establishment of the initial
Medical Affairs Program plan based upon Onyx’s selection under Section 2.5(b) of
this Exhibit A and the implementation of such election by Bayer into the Medical
Affairs Program. Bayer shall prepare and submit to the Working

 

5

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Group for review and comment, but not approval, amendments and updates to the
Medical Affairs Program plan not less than [ * ] or more frequently as needed to
take into account changed circumstances or completion, commencement or cessation
of Medical Affairs Program activities. The Medical Affairs Program plan shall
set forth the manner in which the MSL activities are to be implemented in the
United States during the period to which the Medical Affairs Program plan
relates and shall address, at a minimum: (i) training programs to be conducted;
(ii) medical and educational programs to be conducted, (iii) professional and
trade relations activities, and (iv) such other information and projects
relating to the Medical Affairs Program as are deemed advisable by the Parties.
Bayer shall also deliver to the Working Group (if it has not already received
it) such information regarding the Medical Affairs Program for Collaboration
Products (including the topics listed in items (i) and (iv) of the preceding
sentence) as would be relevant to the development of the Medical Affairs Program
for the Product. The purpose of the foregoing exchange and discussion of
materials shall be to enable Onyx personnel to understand and contribute to the
Medical Affairs Program for the Product, and to seek to coordinate such
activities with activities related to Collaboration Compounds and the Parties
allocation of rights and obligations under the Collaboration Agreement, while
preserving the right of Bayer to make final decisions related to the Medical
Affairs Program for the Product. No later than [ * ] before expected launch,
Bayer will provide to the Working Group the Medical Affairs Program for the
period from the initial launch to [ * ] of the launch year, and each Party’s
MSLs will be assigned responsibility for an equitable share of medical education
activities and all key opinion leaders. Thereafter the Working Group will meet
no later than [ * ] of each year during the Co-Promotion Term to review the
existing plan and to prepare the plan for the upcoming year.

(b) Onyx Resource Commitment. Onyx shall have the right during the Co-Promotion
Term to deploy up to [ * ] of the aggregate MSL FTEs set forth in the
then-current Medical Affairs Program. No later than [ * ] in advance of the
anticipated Co-Promotion Effective Date as part of the draft Medical Affairs
Program, Bayer shall provide Onyx with the total number of MSL FTEs to be
deployed in the United States during the calendar year in which Product is
expected to first be sold in the United States, and the first calendar year
thereafter, or such other period as Bayer may reasonably specify. Thereafter, no
later than [ * ] of the first full calendar year of Product sales in the United
States, and [ * ] of each calendar year thereafter during the Co-Promotion Term,
Bayer shall provide Onyx with the total number of MSL FTEs to be deployed in the
United States for the upcoming calendar year. Within [ * ] after Onyx’s receipt
from Bayer of this amount, Onyx shall determine in its discretion, and shall
inform Bayer of, the percentages of MSL FTEs (not to exceed [ * ] of the
aggregate) that Onyx shall deploy during the upcoming calendar year (such
percentage, the “Yearly MSL Percentage Election”). Bayer shall promptly notify
Onyx of any increase or decrease in the number of planned MSL FTEs for the
Product. In the event Bayer decreases the number of MSL FTEs from the level set
forth the then-current Medical Affairs Program plan by more than [ * ], Onyx
shall have [ * ] to implement such decrease. In the event that Bayer increases
the aggregate number of MSL FTEs by more than [ * ] from the level set forth in
the then-current Medical Affairs Program plan, it shall give Onyx at least [ * ]
to implement any such increase. In connection with any such proposed increase or
decrease, Bayer shall amend the annual Medical Affairs Program plan accordingly.

 

6

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(c) Consistency with the Provision of the Medical Affairs Program. In
furtherance of the Parties’ rights and obligations under the Collaboration
Agreement with respect to Collaboration Products and this Agreement, Bayer
agrees that it shall use Commercially Reasonable Efforts to plan, develop and
implement Onyx’s participation in the Medical Affairs Program in a manner that
is consistent with the MSL activities allocated to the Parties under the
Collaboration Agreement. Without limiting the generality of the foregoing, Bayer
shall use Commercially Reasonable Efforts to (i) allocate Onyx’s activities
under the Medical Affairs Program in a manner that is consistent with Onyx’s
activities with Collaboration Compounds where applicable; and (ii) provide that
the allocation of Onyx’s MSL FTEs by geography for the Product is consistent
with those territories allocated to Onyx for Products. In addition, each Party
agrees not to take any action under this Agreement that would be contravene the
other Party’s decision making and other rights under the Collaboration Agreement
with respect to Collaboration Products.

(d) Reports. Onyx, within [ * ] after the end of each calendar quarter during
the Co-Promotion Term, will provide to Bayer on an electronic medium a record of
its Medical Affairs Program activity by territory. This report will provide
information on all MSL contacts with Physicians in Onyx’s territories. Once
submitted to Bayer, such report may not be revised.

2.6 Compliance Audits; Audits. In addition to the access and audit rights of
Bayer and Onyx provided for in Section 4.7 of the Agreement, upon reasonable
prior notice from Bayer and no more than once during any calendar year during
the Co-Promotion Term, Onyx shall afford to Bayer reasonable access during
normal business hours (and at such other times as the Parties may mutually
agree) to inspect and audit the relevant books, records and other information of
Onyx in order to monitor Onyx’s compliance with its Detail Report and other
relevant Co-Promotion Program obligations under the Detailing Plan and its
activities under the Medical Affairs Program, and for the purposes of
determining compliance with Applicable Laws and the terms of this Agreement, but
only as to any period ending not more than [ * ] prior to the date of such
request, and not more frequently than [ * ]. Any inspection conducted by Bayer
pursuant to this Section shall be at the sole cost and expense of Bayer. For
clarity, the Parties agree that the audit rights specified in Section 4.7 of the
Agreement shall apply to books and records to be maintained by the Parties under
this Agreement, including the payment amounts specified in Article III.

2.7 Commercially Reasonable Efforts. Onyx shall use its Commercially Reasonable
Efforts to Promote the Product to Target Healthcare Professionals in the United
States, and otherwise perform its obligations under the Co-Promotion Program,
and conduct the Medical Affairs Program in accordance with the then-current
Co-Promotion Plan. If for any calendar quarter during the the Co-Promotion Term,
Onyx fails to meet the Detailing requirements or obligations under the Medical
Affairs Program or anticipates that it will not meet its Detailing requirements
or obligations under the Medical Affairs Program, Bayer and Onyx shall meet to
discuss the causes for such failure and discuss what can be done to correct
Onyx’s failure or anticipated failure.

 

7

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(a) Performance Obligation.

(i) Onyx shall provide a minimum of not less than [ * ] of the Details assigned
to Onyx in the then-current Detailing Plan for any given calendar quarter and
not less than [ * ] of the Details assigned to Onyx in the then-current
Detailing Plan for any given calendar year. In the event that Onyx provides less
than [ * ] of the Details assigned to Onyx in a any given calendar quarter or
less than [ * ] of the Details assigned to Onyx in any given calendar year, in
each case commencing with the first full calendar year after the Co-Promotion
Effective Date, then Onyx shall incur a [ * ] calculated as follows:

(A) For each Onyx Detail shortfall relative to the [ * ] standard for the
calendar quarter, Onyx shall pay Bayer [ * ] for each Onyx Detail shortfall.

(B) In the event Onyx fails to meet the [ * ] standard for a given calendar
year, Onyx shall pay Bayer the amount, if any, by which (i) [ * ] for any annual
shortfall relative to the [ * ] standard exceeds (ii) the aggregate amounts
payable under subsection (A) above for all quarterly shortfalls in such calendar
year.

(C) Any [ * ] due and payable under this Section will be due to Bayer no later
than [ * ] following the expiration of the calendar quarter or calendar year, as
applicable, that gave rise to the [ * ]. In the event that the Parties disagree
whether Onyx has satisfied its obligation to provide the requisite percentage in
a given period, the matter shall be reviewed by the Working Group for up to [ *
] in an attempt to resolve the matter. In the event the Working Group cannot
resolve the issue within such time period, either Party shall be entitled to
submit the issue for resolution pursuant to Article 11 of the Agreement.

(D) Notwithstanding, the above [ * ] shall not apply during the [ * ] period
following any increase in aggregate Details by Bayer by more than [ * ] from the
level set forth in the then-current Co-Promotion Plan.

(ii) Medical Affairs Program. Onyx shall provide a minimum of not less than [ *
] of the MSL FTEs assigned to Onyx in the then-current Medical Affairs Program
plan in any given calendar quarter and not less than [ * ] of the MSL FTEs
assigned to Onyx in the then-current Medical Affairs Program plan in any given
calendar year. In the event that Onyx provides less than [ * ] of the MSL FTEs
assigned to Onyx for any given calendar quarter or less than [ * ] of the MSL
FTEs assigned to Onyx in any given calendar year, in each case commencing with
the first full calendar year after the Co-Promotion Effective Date, then Onyx
shall incur a [ * ] calculated as follows:

(A) For each Onyx MSL FTE shortfall relative to the [ * ] standard for the
calendar quarter, Onyx shall pay Bayer [ * ] for each Onyx MSL FTE shortfall.

 

8

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(B) In the event Onyx fails to meet the [ * ] standard for a given calendar
year, Onyx shall pay Bayer the amount, if any, by which (i) [ * ] for any annual
shortfall relative to the [ * ] standard exceeds (ii) the aggregate amounts
payable under subsection (A) above for all quarterly shortfalls in such calendar
year.

(C) Any [ * ] due and payable under this Section will be due to Bayer no later
than [ * ] following the expiration of the calendar quarter or calendar year, as
applicable, that gave rise to the [ * ]. In the event that the Parties disagree
whether Onyx has satisfied its obligation to provide the requisite percentage
for the given period, the matter shall be reviewed by the Working Group for up
to [ * ] in an attempt to resolve the matter. In the event the Working Group
cannot resolve the issue within such time period, either Party shall be entitled
to submit the issue for resolution pursuant to Article 11 of the Agreement.

(D) Notwithstanding, the above [ * ] shall not apply during the [ * ] period
following any increase in aggregate MSL FTEs by Bayer by more than [ * ] from
the then-current Medical Affairs Program plan.

2.8 Co-Promotion Term. The Parties’ activities under this Agreement relating to
the Co-Promotion Program in the United States shall commence on the date that
Bayer gives Onyx notice of the anticipated commencement of Co-Promotion (at
least [ * ] in advance of the anticipated First Commercial Sale of a Product in
the United States) and shall remain in effect until the first to occur of the
following (the “Co-Promotion Expiration Date”): (i) the date that Products are
no longer sold in the United States due to a permanent Product withdrawal or
recall, (ii) the mutual written agreement of both Parties to abandon the
Co-Promotion Program in the United States, (iii) early termination of the
Co-Promotion Program pursuant to Section 3.2 thereto (Change of Control) or
Section 6.3 of the Agreement (for Material Breach), or (iv) termination of
Onyx’s participation in the Co-Promotion Program, at Onyx’s option and in its
discretion, upon not less than [ * ] prior written notice to Bayer (the
“Co-Promotion Term”).

2.9 Compliance. In performing its duties hereunder, Onyx shall, and shall cause
its employees to: (i) Promote the Product in conformity with the approved
labeling for the Product; (ii) use only marketing and sales materials reviewed
and approved under Bayer’s LMR process, and (iii) comply with all Applicable
Laws, including the FDA’s regulations and guidelines concerning the advertising
of prescription drug products, the Office of Inspector General’s Compliance
Guidance Program, the American Medical Association’s Guidelines on Gifts to
Physicians, the PhRMA Code and the ACCME Standards, which may be applicable to
the services to be provided by Onyx hereunder. No employee of Onyx shall make
any promotional representation, statement, warranty or guaranty with respect to
the Product that is not consistent with current labeling of the Product or
Marketing Materials developed in conformity with Section 2.11(a) hereof, that is
deceptive or misleading or that disparages the Products or the good name,
goodwill and reputation of Bayer. Onyx shall use Commercially Reasonable Efforts
to ensure that its Co-Promotion Program services delivered pursuant to this
Agreement will be provided in a professional, ethical and competent manner and
shall have the right and discretion to take any appropriate action to correct
any deficiency.

 

9

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

2.10 Sales/Prescriber Data. Each Party shall be responsible for collecting and
providing information about Product promotion, as agreed by the Working Group in
support of the Detailing Plan, which may include (for example) sales call
activity and account profiling information. Each Party may use a Customer
Relationship Management system of its choice, or by other means provide the
information required to meet its obligations under this Section. Each Party
shall provide the other Party with electronic access to such Party’s
sales/prescriber database for the Product, if any, in a manner reasonably to be
agreed by the Parties. Each Party shall treat such data as the Confidential
Information of the other Party and shall use such data only for internal
purposes directly related to the performance of the Co-Promotion Program under
this Agreement.

2.11 Training.

(a) Product Training Materials. Bayer, at its discretion in accordance with
Bayer’s standard practices used for the Product and sole expense, will create,
develop, produce or obtain, continually update and provide materials to be used
to train the Parties’ sales representative with respect to Promoting the Product
and to train the Parties’ MSL FTEs with respect to Medical Affairs Programs
activities relating to the Product (collectively, “Product Training Materials”).
Bayer shall submit all proposed Product Training Materials to Bayer’s LMR or
Compliance Group, and to Onyx’s designee in its LMR function for approval. Bayer
shall own all copyright and other right, title and interest in and to all
Product Training Materials; provided, that Bayer hereby grants to Onyx a
non-exclusive, royalty-free license under all copyrights in Product Training
Materials solely for the purpose of copying, displaying, using and distributing
such Product Training Materials to the extent permitted under this Agreement.
This license shall automatically and immediately terminate upon the Co-Promotion
Expiration Date and shall be non-transferable (except in connection with any
permitted assignment or transfer of the Agreement under Section 12.1 thereto)
and non-sublicensable.

(b) Product-Specific Training. Each of the Parties agrees to make its sales
representatives and MSLs available for Product training. Bayer, at its sole
expense (except as set forth below), shall conduct initial Product training of
Onyx’s sales representatives and MSLs in connection with and at the time of the
launch of the Product in the United States for each of the first indication and
any subsequent indications, including the provision of Product Training
Materials to Onyx sales representatives and other materials made available to
Bayer sales representatives. Thereafter, each Party, at its sole expense, shall
conduct such training of its own sales force and of its own MSLs; provided, that
Bayer shall provide, at no cost to Onyx, all Product Training Materials in
sufficient quantities for Onyx to provide to its sales representatives for any
such Product training. On an as-needed basis, Bayer shall provide ongoing
Product training for Onyx sales force trainers who will train any additional or
replacement Onyx sales representatives, to the same standard as the initial Onyx
sales representatives trained by Bayer. Bayer shall reimburse Onyx for the costs
of transportation, lodging and meals for Onyx’s personnel to attend any Product
training conducted prior to the initial launch of the Product or

 

10

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

the launch of the Product in any new indication. Except as provided above, each
Party shall bear its own costs of transportation, lodging and meals for such
Party’s personnel to attend Product-specific training.

(c) Compliance Training. Each of Bayer and Onyx agrees to provide regular
healthcare compliance training to its employees involved in the sales,
marketing, Promotion of, or price reporting for, the Product as appropriate and
necessary. Such compliance training shall meet the training requirements and
standards established by the Working Group, and will, at a minimum, cover the
content and frequency of the training required by the CIA, Applicable Laws and
all industry standards (including PhRMA Code and OIG guidance).

2.12 Marketing Materials, Communications.

(a) Marketing Materials. Bayer, at its discretion in accordance with Bayer’s
standard practices used for the Product and sole expense, will create, develop,
produce or obtain, and provide all sales, Promotion and advertising materials,
regardless of form, relating to the Product (“Marketing Materials”) to be used
by the Parties’ sales representatives in Promoting the Product in quantities
sufficient for Onyx to perform its obligations under the Sales Program. Bayer
shall submit all proposed Marketing Materials to Bayer’s LMR for approval and to
Onyx’s Compliance Group for review. Bayer shall own all copyright and other
right, title and interest in and to all Marketing Materials; provided, that
Bayer hereby grants to Onyx a non-exclusive, royalty-free license under all
copyrights in Marketing Materials solely for the purpose of copying, displaying,
using and distributing such Marketing Materials to the extent permitted under
this Agreement. This license shall automatically and immediately terminate upon
the Co-Promotion Expiration Date and shall be non-transferable (except in
connection with any permitted assignment or transfer of the Agreement under
Section 12.1 thereto) and non-sublicensable. Whenever Marketing Materials are
presented and described to the medical community (including, for example, the
physician, pharmacy, governmental, reimbursement and hospital sectors), the
Parties will be presented and described as joining in the Promotion of the
Product in the United States.

(b) Communications. Following the initial Product launch, Onyx marketing and
sales leaders shall be primarily responsible for communicating to the Onyx sales
representative and MSL FTEs the ongoing Product marketing strategy as approved
by Bayer, and delivering the Marketing Materials.

(c) No Modification. Each Party will ensure that its sales representatives and
MSLs: (i) do not modify, alter, amend, adjust or mask any portion of the
Marketing Materials in any way, and (ii) do not use or distribute any marketing
materials other than the Marketing Materials approved for use in connection with
the Promotion of the Product hereunder. Each Party will promptly notify the
other Party and take all necessary corrective action in the event a Party learns
that any such modification, alteration, amendment, adjustment or masking, or any
such use or distribution of unapproved marketing materials has taken place. In
addition, each Party reserves the right to [ * ] who cause such Party to [ * ]
of this Agreement, including without limitation [ * ].

 

11

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

2.13 Onyx Marketing Contact and Bayer Marketing Contact. Onyx shall designate
one of its own full-time employees to serve as Onyx’s primary contact with Bayer
with respect to the Onyx Sales Force (the “Onyx Marketing Contact”). Bayer shall
designate one of its own full-time employees to serve as Bayer’s primary contact
with Onyx with respect to the terms of this Agreement (the “Bayer Marketing
Contact”).

2.14 Onyx Attendance at Ongoing Meetings. The Parties agree that the Onyx sales
representatives may, by prior agreement of the Parties on a per meeting basis,
attend national sales meetings, plan of action meetings, teleconferences,
conventions and Bayer sponsored sales representative events related to the
Product. Each Party shall bear all costs and expenses associated with its
employees’ attendance at such national sales meetings, plan of action meetings,
teleconferences and conventions, subject to Section 2.11. In addition, Bayer
shall notify Onyx through the Working Group of planned investigator or other
meetings contemplated as part of the Medical Affairs Program. Onyx MSL FTEs or
other personnel shall have the right to attend such meetings at Onyx’s expense.

ARTICLE III

FEES

3.1 Fees.

(a) Detailing Fees. As consideration for the Detailing to be undertaken by Onyx
with respect to the Product, Bayer shall pay Onyx the Detail Fee times the
number of Details performed by Onyx (the “Detail Payment”) as reflected on the
Detail Report; provided that Bayer shall not be obligated to reimburse in excess
of [ * ] of the number of Details specified in Detail Plan covering an
applicable calendar quarter. The Detail Payment shall begin accruing on the date
Onyx begins to Detail the Product and shall be paid as described in
Section 3.1(e).

(b) MSL Expenses. Bayer shall pay Onyx for its MSL FTEs at the Onyx MSL FTE
Rate. Within thirty (30) days following the end of each calendar quarter during
the Co-Promotion Term, Onyx will provide an invoice to Bayer of the aggregate
amount of any Onyx MSL FTE Costs, together with reasonable supporting
documentation of such expenses, which shall include without limitation a
description of hours worked by Onyx’s MSLs as part of the Medical Affairs
Program. Bayer shall pay the total amount payable on such invoice within thirty
(30) days following receipt thereof.

(c) Additional Expenses. In the event that Bayer delays the Co-Promotion
Effective Date from the date originally proposed by Bayer in Section 2.2(a) of
this Exhibit A for the first indication for the Product [ * ], Bayer will
reimburse Onyx for its or any Affiliate’s internal and out-of-pocket expenses [
* ] directly associated with such delay as and to the extent directly allocable
to the Product (and not Collaboration Compounds or other products)
(collectively, the “Additional Expenses”). Onyx shall use Commercially
Reasonable Efforts to mitigate such Additional Expenses and shall provide Bayer
with an invoice setting forth, in Dollars, such amounts, together with
reasonable supporting documentation of such Additional Expenses. Bayer shall pay
to Onyx, in Dollars, the amount invoiced within [ * ] after the receipt of the
invoice.

 

12

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(d) Total Compensation. The amounts set forth in this Article 3 above represent
all of the monetary compensation that Onyx shall be entitled to receive under
this Agreement for the Details and MSL FTEs, and Bayer shall not be required to
compensate Onyx or any member of the Onyx sales force for any direct or indirect
costs incurred by Onyx or its Affiliates in connection with Onyx’s Detail
activities under this Agreement and MSL FTEs, including, without limitation,
costs and expenses associated with hiring, orientation, training, wages,
benefits, incentive payments, taxes, or any automobiles or computer hardware or
software provided to the Onyx sales representatives.

(e) Reports. In addition to the information specified in Section 2.4 of this
Exhibit A, the Detail Report shall, for an applicable calendar quarter, contain:
(1) the total number of Details performed by Onyx for such calendar quarter and
(2) the total amount of the Detail Payment due and payable by Bayer for such
calendar quarter for the Onyx Details for the previous calendar quarter. Bayer
shall pay the total amount payable on the Detail Report within [ * ] following
receipt thereof, unless it indicates to Onyx, in writing, within such [ * ]
period, the basis for any non-payment as well as Bayer’s calculations relating
to any non-payment. Bayer shall only withhold the Detail Payment (or portion
thereof) for which it has supplied a written good faith basis for non-payment.
The Parties agree to promptly discuss the basis for any non-payment and shall
use all reasonable efforts to reconcile any differences subject to Section 3.3
of this Exhibit A.

3.2 Currencies. All payments under this Agreement shall be made in United States
Dollars.

3.3 Interest on Late Payments. If any payment due under this Agreement is not
paid when due, then such payment shall bear interest at a rate equal to the
lesser of: (a) [ * ] the United States prime rate as published by Citibank,
N.A., New York, New York, or any successor thereto, at 12:01 a.m. on the first
day of each calendar quarter in which such payment is overdue or (b) the maximum
rate permitted by applicable law; in each case calculated on the number of days
such payment is delinquent, compounded monthly.

ARTICLE IV

SALE OF PRODUCTS AND OTHER ACTIVITIES

4.1 Manufacture, Shipment, Booking, Invoicing, etc. of the Product.

(a) Bayer (and/or its Affiliates) shall have the sole responsibility, at its
sole cost and expense (subject to Section 2.4.2 of the Agreement) for the
manufacture, shipment, distribution, warehousing, sale, invoicing, order entry
and acknowledgement with regard to sales of the Product in the United States and
for the collection of receivables resulting from sales of the Product in the
United States. If for any reason Onyx receives orders for Products, Onyx shall
promptly forward such orders to Bayer (or, if so directed by Bayer, to Bayer’s
wholesalers) as soon as practicable.

 

13

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(b) Bayer shall manufacture and supply all Product for the United States in
accordance with Good Manufacturing Practices and any other applicable regulatory
or legal requirements. All Products supplied by Bayer shall conform to all
then-applicable specifications set forth in the United States Drug Approval for
the Products.

(c) Bayer shall have the sole, exclusive and final authority to determine the
price of the Product in the United States during the Co-Promotion Term,
including price increases and decreases and the timing thereof. Bayer shall
notify Onyx of all proposed Product price increase or decreases with at least [
* ] notice (or such longer period as Bayer may provide to its sales
representatives), including Bayer’s assessment of the implications of net price,
best price and average sales price.

4.2 Promotion of Competing Products. During the Co-Promotion Term, the Parties’
respective sales representatives responsible for Promoting the Product shall not
market a Competing Product without the prior written consent of the other Party.
The Parties agree that the promotion of Product under this Agreement is not a
breach of the Collaboration Agreement.

4.3 United States Regulatory Matters.

(a) Authorizations. Each Party hereto shall, at its sole cost and expense,
maintain in full force and effect all necessary licenses, permits and other
authorizations required by Applicable Laws to carry out its Co-Promotion Program
duties and obligations under this Agreement.

(b) Labeling and Packaging. No Product labeling, package inserts, monographs,
packaging for the Product may be used or distributed by the Parties unless such
labeling, package inserts, monographs, packaging for the Products have been
approved in advance by Bayer’s LMR. Bayer’s LMR will be solely responsible for
submitting, recording and storing all FDA 2253 submissions.

(c) Efficacy and Safety Information. Bayer shall furnish Onyx with efficacy and
safety information reasonably requested by Onyx to assist Onyx in Promoting the
Product to Target Healthcare Professionals in the United States, including
relevant clinical and safety data included in the NDA for the Product and
additional information, if any, related to the efficacy and safety profile of
the Product.

4.4 Regulatory Compliance. Each of the Parties shall comply with the following
with respect to their Co-Promotion Program activities in the United States:

(a) Each of Onyx and Bayer shall reasonably cooperate with the other Party in
its efforts toward ensuring that all government price and transfers of value
reporting, sales, marketing and promotional practices in respect of the Product
in the United States meet the standards required by Applicable Laws, including
state and federal laws and regulations, as well as applicable guidelines
concerning the advertising of prescription drug products, the Office of the
Inspector General’s (“OIG”) Compliance Guidance Program, the American Medical
Association (the “AMA”) Guidelines on Gifts to Physicians, the PhRMA Code, and
the ACCME Standards.

 

14

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(b) Each of Onyx and Bayer shall provide its employees and its contract sales
force, if any, involved in sales, marketing, Promotion, or price or transfers of
value reporting for the Product in the United States appropriate training on
proper marketing and sales techniques. Such training will include, among other
topics, FDA requirements and other state and federal regulations and guidelines
concerning the advertising of prescription drug products, the OIG Compliance
Guidance Program, the AMA Guidelines on Gifts to Physicians, the PhRMA Code, and
the ACCME Standards. If requested by the other Party during the Co-Promotion
Term, each of Onyx and Bayer shall provide a written description of the training
to the other Party no less frequently than on an annual basis.

(c) Each of Onyx and Bayer shall reasonably cooperate with the other Party to
provide the other Party access to any and all information, data and reports
required by the other in order to comply with the relevant provisions of the
Medicare Modernization Act (“MMA”) and any other Applicable Laws, including
reporting requirements, in a timely and appropriate manner. Bayer shall ensure
that its reporting to the Centers for Medicare and Medicaid Services and other
federal and state healthcare programs related to the Products is true, complete
and correct in all respects; provided however, that Bayer shall not be held
responsible for submitting erroneous reports if such deficiencies result from
information provided by Onyx which itself was not true, complete and correct.

(d) Onyx shall endeavor to prepare and provide to Bayer any data or other
information covered by this Section in accordance with methodologies specified
by Bayer, and shall advise Bayer if there is any respect in which it has been
unable to do so. If Onyx has a question about whether a specific transaction or
other event needs to be reported to Bayer pursuant to this Section, Onyx’s
obligation shall be satisfied by delivery of a true, complete and correct report
of such transaction or other event, without a determination as to the proper
reporting or legal characterization of such matter.

(e) Onyx shall confer with Bayer on a regular basis to discuss its procedures
and methodologies relating to Onyx’s compliance to any Applicable Laws or
fulfillment of any other obligation contained in this Section. In the event that
the Parties have different understandings or interpretations of this Section or
of the applicability of or standards required by any Applicable Law, then the
Parties shall confer and seek to reach common agreement on such matters. In
establishing standards required by any Applicable Law (e.g., as to the permitted
content or presentation of Marketing Materials or engagement with independent
investigators), the Parties shall apply to the promotion of Product the
standards consistently applied and determined by Bayer (with reasonable prior
notification to Onyx) for a comparable activity performed by Bayer for the
Product and other similar oncology products.

(f) For clarity, information disclosed by a Party to the other Party under this
Exhibit A shall be subject to Article 7 of the Agreement, including the prior
notice specified in such Article.

 

15

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

4.5 Grants, CME and Other Activities. Any requests made to Onyx or any of the
Onyx sales representatives or Onyx MSLs for funding for a non-promotional
program for the Product, such as an educational or CME event, an investigator
initiated clinical trial, any non-interventional study or registry or for a
charitable cause, shall be referred by Onyx to Bayer; provided that any such
request that is applicable to the Product and Collaboration Products or to MSL
activities shall be considered under the Parties’ obligations under the
Collaboration Agreement and Bayer shall approach funding such external requests
in an equitable manner across Onyx and Bayer territories. In no event shall
Onyx, the Onyx sales representatives or Onyx MSLs commit or have the authority
to commit Bayer funding to any such request for the Product.

 

16

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.